Name: Council Regulation (EC) No 2287/2003 of 19 December 2003 fixing for 2004 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 31.12.2003 EN EN Official Journal of the European Union L 344/1 COUNCIL REGULATION (EC) No 2287/2003 of 19 December 2003 fixing for 2004 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of 2003 (1), in particular Article 24, Annexes VI, VIII, IX and XII thereof, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (2), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 66/98 of 18 December 1997 laying down certain conservation and control measures applicable to fishing activities in the Antarctic (3), and in particular Article 21 thereof, Having regard to the proposal of the Commission, Whereas: (1) Article 4 of Regulation (EC) No 2371/2002 requires the Council to adopt the measures necessary to ensure access to waters and resources and the sustainable pursuit of fishing activities taking into account available scientific advice and, in particular, the report prepared by the Scientific, Technical and Economic Committee for Fisheries. (2) Under Article 20 of Regulation (EC) No 2371/2002, it is incumbent upon the Council, to establish the total allowable catches (TAC) by fishery or group of fisheries. Fishing opportunities should be allocated to Member States and third countries in accordance with the criteria laid down in Article 20 of that Regulation. (3) In order to ensure effective management of the TACs and quotas, the specific conditions under which fishing operations occur should be established. (4) It is necessary to establish the principles and certain procedures of fishery management at Community level, so that Member States can ensure the management of the vessels flying their flag. (5) In accordance with Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (4), it is necessary to identify the stocks which are subject to the various measures fixed therein. (6) In accordance with the procedure provided for in the agreements or protocols on fisheries relations, the Community has held consultations on fishing rights with Norway (5), the Faroe Islands (6), Greenland (7), Iceland (8), Latvia (9), Lithuania (10) and Estonia (11). (7) Pursuant to Article 124 of the 1994 Act of Accession, fisheries agreements concluded by Sweden and Finland with third countries are managed by the Community. In accordance with these agreements, the Community has held consultations with Poland. (8) Pursuant to the 2003 Act of Accession, provisions on fishing opportunities for Estonia, Latvia, Lithuania and Poland are to be in accordance with the Accession Treaty from the date of accession. However, the same basis for allocation of fishing opportunities should be applied from 1 January 2004 until the date of accession. (9) The Community is a Contracting Party to several regional fisheries organisations. These fisheries organisations have recommended the setting of catch limitations and other conservation rules for certain species. These recommendations should therefore be implemented by the Community. (10) At its Annual Meeting, the International Commission for the Conservation of Atlantic Tunas (ICCAT) has adopted tables indicating the under-utilisation and over-utilisation of the ICCAT contracting parties fishing possibilities. In this context, ICCAT has adopted a decision observing that during the year 2002, the European Community had underexploited its quota for several stocks. (11) In order to respect the adjustments to the Community quotas established by ICCAT, it is necessary for the distribution of the under-utilisation to be carried out on the basis of the respective contribution of each Member State towards the under-utilisation without modifying the distribution key established in this Regulation concerning the annual allocation of TACs. (12) The execution of fishing opportunities should be in accordance with the Community legislation on the matter, and in particular with Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (12), Council Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish (13), Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (14), Council Regulation (EC) No 1626/94 of 27 June 1994 laying down certain technical measures for the conservation of fishery resources in the Mediterranean (15), Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (16), Regulation (EC) No 66/98, Council Regulation (EC) No 88/98 of 18 December 1997 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound (17), Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (18) and, Council Regulation (EC) No 1434/98 of 29 June 1998 specifying conditions under which herring may be landed for purposes other than direct human consumption (19). (13) In order to contribute to the conservation of fish stocks, certain complementary measures on control and technical conditions of fishing should be implemented in 2004. (14) It is necessary to adopt Community provisions concerning fishing in the Gulf of Riga in accordance with the guidelines established in the 2003 Act of Accession. It is appropriate to introduce an obligation to hold special fishing permits in order to have access to these waters. (15) The Inter-American Tropical Tuna Commission (IATTC) adopted, at its meeting in October 2003, a special closure of fisheries for the purse seine fleet, along with technical measures regarding the retention of all catches, by-catch provisions and provisions relating to sea turtles. Although the Community is not a member of this organisation, it is necessary to implement those catch limitations to ensure sustainable management of this fish resource. (16) TACs for stocks for which recovery plans can already be implemented in 2004 should correspond to the recovery strategies laid down in these plans. For stocks where such recovery plans cannot be implemented in 2004, a more restrictive short-term management should apply. (17) Pending the adoption of recovery plans and the implementation of the effort management schemes included therein, it is necessary to apply provisional effort management schemes at least for the most endangered stocks, those for which the International Council for the Exploration of the Sea (ICES) recommends a zero TAC in 2004. (18) It is necessary, following the advice from ICES, to apply a temporary system to manage the fishing effort of the industrial fishery for sandeel in ICES sub-area IV (Skagerrak and the North Sea). (19) At its 25th Annual Meeting of 15 to 19 September 2003, Northwest Atlantic Fisheries Organisation (NAFO) adopted a rebuilding plan for Greenland halibut in NAFO Sub-area 2 and divisions 3KLMNO. The plan foresees a reduction of the TAC level until 2007 as well as additional measures to ensure its effectiveness. It is therefore necessary to implement these measures already from 2004 pending the adoption of a Council Regulation implementing multiannual measures to rebuild the Greenland halibut stock. (20) In order to comply with international obligations undertaken by the Community as a Contracting Party to the Convention for the Conservation of Antarctic Marine Living Resources (CCAMLR), including the obligation to apply the measures adopted by the CCAMLR Commission, the TACs adopted by the latter for the 2003-2004 season and the corresponding season limit dates should be applied. (21) At its XXII Annual meeting in 2003, CCAMLR approved the participation of EC-flagged vessels in exploratory fisheries for Dissostichus spp. in Sub-areas FAO 88.1 and FAO 48.6, and made the relevant fishing activities subject to catch and by-catch limits, as well as to certain specific technical measures. Those limits and technical measures should also be applied. (22) In order to ensure the livelihood of Community fishermen, it is important to open these fisheries on 1 January 2004. Given the urgency of the matter, it is imperative to grant an exception to the six-week period mentioned in paragraph I(3) of the Protocol on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation fixes fishing opportunities for the year 2004, for certain fish stocks and groups of fish stocks, and the specific conditions under which such fishing opportunities may be used. However, for certain Antarctic stocks, it fixes the fishing opportunities and specific conditions for the period specified in Annex IF. Article 2 Scope This Regulation shall apply to: (a) Community fishing vessels (hereinafter referred to as Community vessels; and (b) fishing vessels flying the flag of and registered in third countries (hereinafter third country vessels) in waters falling within the sovereignty or jurisdiction of Member States (hereinafter referred to as EC waters). Article 3 Definitions For the purposes of this Regulation: (a) fishing opportunities means: (i) total allowable catches (TACs) or the number of vessels authorised to fish and/or the duration of these authorisations; (ii) shares of the TACs available to the Community; (iii) quotas allocated to the Community in third country waters; (iv) allocation of Community fishing opportunities under (ii) and (iii) to Member States in the form of quotas; (v) allocation to third countries of quotas to be fished in Community waters. (b) international waters means waters falling outside the sovereignty or jurisdiction of any State; (c) NAFO Regulatory Area means the part of the area of the NAFO (Northwest Atlantic Fisheries Organisation) Convention not falling under the sovereignty or within the jurisdiction of coastal States; (d) Skagerrak means the area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (e) Kattegat means the area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (f) North Sea means ICES Sub-area IV and that part of ICES Division IIIa which is not covered by the definition of the Skagerrak given in point (c); (g) Management Unit 3 means ICES Sub-divisions 30 and 31 and the part of Sub-division 29 situated north of 59 °30 ² N. (h) Gulf of Riga means the area bounded on the west by a line drawn from Ovisi lighthouse (57 ° 34.1234 ² N, 21 ° 42.9574 ² E) on the west coast of Latvia to the Southern Rock of Cape Loode (57 ° 57.4760 ² N, 21 ° 58.2789 ² E) on the island of Saaremaa, then southwards to the southernmost point of the peninsula of SÃ µrve and then in a north-eastern direction along the east coast of the island of Saaremaa, and in the north by a line drawn from 58 °30.0 ² N 23 °13.2 ²E to 58 °30.0 ²N 23 °41 ²1E. (i) new Member States means the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic. Article 4 Fishing zones For the purpose of this Regulation: (a) ICES (International Council for the Exploration of the Sea) zones are as defined in Regulation (EEC) No 3880/91; (b) CECAF (Eastern Central Atlantic or FAO major fishing zone 34) zones are as defined in Regulation (EC) No 2597/95; (c) NAFO (Northwest Atlantic Fisheries Organisation) zones are as defined in Regulation (EEC) No 2018/93; (d) CCAMLR (Convention for the Conservation of Antarctic Marine Living Resources) zones are as defined in Regulation (EC) No 66/98. CHAPTER II FISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS FOR COMMUNITY VESSELS Article 5 Fishing opportunities and allocations 1. Fishing opportunities for Community vessels in Community waters or in certain non-Community waters and the allocation of such fishing opportunities among Member States shall be as set out in Annexes I and II. 2. Community vessels are hereby authorised to make catches, within the quota limits set out in the Annex I, in waters falling within the fisheries jurisdiction of Estonia, the Faroe Islands, Greenland, Iceland, Latvia, Lithuania, Norway, Poland and the fishing zone around Jan Mayen, and the Russian Federation, subject to the conditions set out in Articles 9, 16 and 17. 3. The Commission shall fix the fishing opportunities for capelin in zones V, XIV (Greenland waters) available to the Community equal to 70 % of Greenland's share of the capelin TAC as soon as the TAC has been established. Following the transfer of 30 000 tonnes to Iceland, 10 000 tonnes to the Faroe Islands and 6 700 tonnes to Norway, the remaining amount shall be available to all Member States. 4. Fishing opportunities for the stocks of blue whiting in zones I-XIV (EC waters and international waters) and herring in zones I and II (EC waters and international waters) may be increased by the Commission in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 when third countries do not respect a responsible management of those stocks. Article 6 Special provisions on allocations The allocation of fishing opportunities among Member States provided for in Annexes I and II shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Article 21(4), Article 23(1) and Article 32(2) of Regulation (EEC) No 2847/93; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Article 5 of Regulation (EC) No 847/96. Article 7 Quota flexibility For 2004, the stocks which are subject to a precautionary or to an analytical TAC, the stocks to which the year-to-year flexibility conditions set out in Articles 3 and 4 of Regulation (EC) No 847/96 are to apply, and the stocks to which the penalty coefficients provided for in Article 5(2) of that Regulation are to apply, shall be as set out in Annex I of this Regulation. Article 8 Conditions for landing catch and by-catch 1. Fish from stocks for which fishing opportunities are fixed shall not be retained on board or landed unless: (a) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or (b) the catches from part of a Community share which has not been allocated by quota among Member States, and that share has not been exhausted; or (c) for all species other than herring and mackerel, where they are mixed with other species, the catches have been taken with nets whose mesh size is less than 32 millimetres in accordance with Article 4 of Regulation (EC) No 850/98, and are not sorted either on board or on landing; or (d) for herring, the catches comply with Article 2 of Regulation (EC) No 1434/98; or (e) for mackerel, where they are mixed with horse mackerel or pilchard, the mackerel does not exceed 10 % of the total weight of mackerel, horse mackerel and pilchard on board, and the catches are not sorted; or (f) catches are taken during the course of scientific investigations carried out under Regulation (EC) No 850/98. 2. All landings shall count against the quota or, if the Community share has not been allocated between Member States by quotas, against the Community share, except for catches made under the provisions of paragraph 1(c), (d), (e) and (f). 3. Notwithstanding paragraph 1, when any of the fishing opportunities indicated in Annex II are exhausted, it shall be prohibited for vessels operating within the fisheries to which the relevant catch limitations apply to land catches which are unsorted and which contain herring. 4. The determination of the percentage of by-catches and their disposal shall be made in accordance with Article 4 of Regulation (EC) No 850/98. Article 9 Access limits 1. No fishing by Community vessels shall take place in the Skagerrak within 12 nautical miles from the baselines of Norway. However, vessels flying the flag of Denmark or Sweden shall be allowed to fish up to 4 miles from the baselines of Norway. 2. Fishing by Community vessels in waters under the jurisdiction of Iceland shall be limited to the area defined by straight lines sequentially connecting the following coordinates: South Western Area 1. 63 °12 ²N and 23 °05 ²W through 62 °00 ²N and 26 °00 ²W, 2. 62 °58 ²N and 22 °25 ²W, 3. 63 °06 ²N and 21 °30 ²W, 4. 63 °03 ²N and 21 °00 ²W from there 180 °00 ²S; South Eastern Area 1. 63 °14 ²N and 10 °40 ²W, 2. 63 °14 ²N and 11 °23 ²W, 3. 63 °35 ²N and 12 °21 ²W, 4. 64 °00 ²N and 12 °30 ²W, 5. 63 °53 ²N and 13 °30 ²W, 6. 63 °36 ²N and 14 °30 ²W, 7. 63 °10 ²N and 17 °00 ²W from there 180 °00 ²S. Article 10 Special conditions for North Sea herring The measures set out in Annex III shall apply with regard to the capture, sorting and landing of herring taken from the North Sea, the Skagerrak and the Kattegat. Article 11 Other technical and control measures The technical measures set out in Annex IV shall apply in 2004 in addition to those set out in Regulation (EC) No 850/98, Regulation (EC) No 88/98, Regulation (EC) No 1626/94 and Regulation (EC) No 973/2001. Detailed rules for the implementation of points 11 and 12 of Annex IV may be adopted in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. Article 12 Effort limitations and associated conditions for the management of stocks 1. For the period 1 January 2004 to 31 January 2004, for the management of cod stocks in Skagerrak, Kattegat, North Sea and to the West of Scotland the fishing effort limitations and associated conditions laid down in Annex XVII of Regulation (EC) No 2341/2002 (20) shall apply. 2. For the period 1 February 2004 to 31 December 2004, for the management of cod stocks in Skagerrak, Kattegat, North Sea and Eastern Channel, Irish Sea and to the West of Scotland, the fishing effort limitations and associated conditions laid down in Annex V shall apply. 3. For the management of sandeel stocks in ICES Sub-area IV (Skagerrak and North Sea), the effort limitations and associated conditions laid down in Annex VI shall apply. 4. Detailed rules for the implementation of paragraph 6 of Annex VI may be adopted in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. CHAPTER III FISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS FOR THIRD COUNTRY VESSELS Article 13 Authorisation Vessels flying the flag of Barbados, Estonia, Guyana, Japan, South Korea, Latvia, Lithuania, Norway, Poland, the Russian Federation, Suriname, Trinidad and Tobago and Venezuela and vessels registered in the Faroe Islands shall be authorised to make catches, within the quota limits set out in Annex I, in Community waters, and subject to the conditions stipulated under Articles 14, 15, 18, 19, 20, 21, 22, 23 and 24. Article 14 Geographic restrictions Fishing by vessels flying the flag of: (a) Norway or registered in the Faroe Islands shall be limited to those parts of the 200 nautical mile zone lying seawards of 12 nautical miles from the baselines of Member States in the North Sea, Kattegat, Baltic Sea and Atlantic Ocean north of 43 °00 ² N, except the area referred to in Article 18 of Regulation (EC) No 2371/2002; fishing in the Skagerrak by vessels flying the flag of Norway shall be allowed seawards of four nautical miles from the baselines of Denmark and Sweden; (b) Estonia, Latvia and Lithuania shall be limited to those parts of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of Member States in the Baltic Sea south of 59 °30 ² N; (c) Poland and the Russian Federation shall be limited to those parts of the Swedish part of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of Sweden in the Baltic Sea south of 59 °30 ²N; (d) Barbados, Guyana, Japan, South Korea, Suriname, Trinidad and Tobago, and Venezuela shall be limited to those parts of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of the French Department of Guyana. Article 15 Conditions for landing catch and by-catch Fish from stocks for which fishing opportunities are fixed shall not be retained on board or landed unless the catches have been taken by vessels of a third country having a quota and that quota is not exhausted. CHAPTER IV LICENSING ARRANGEMENTS FOR COMMUNITY VESSELS Article 16 Licences and associated conditions 1. Notwithstanding the general rules on fishing licences and special fishing permits provided for in Regulation (EC) No 1627/94, fishing in waters of third countries shall be subject to the holding of a licence issued by the authorities of the third country. However, the first subparagraph shall not apply to the following vessels, when fishing in Norwegian waters of the North Sea: (a) vessels of a tonnage equal to or less than 200 GT; (b) vessels carrying out fisheries for human consumption for species other than mackerel; (c) Swedish vessels, in line with established practice. 2. The maximum number of licences and other associated conditions shall be fixed as set out in Annex VII, Part I. Requests for licences shall indicate the types of fishing and the name and characteristics of the vessels for which licenses are to be issued and shall be addressed by the authorities of the Member States to the Commission. The Commission shall submit these requests to the authorities of the third country concerned. 3. Community vessels shall comply with the conservation and control measures and all other provisions governing the zone in which they operate. Article 17 Faroe Islands Community vessels licensed to conduct a directed fishery for one species in waters of the Faroe Islands may conduct directed fishery for another species provided that they give prior notification of the change to the Faroese authorities. CHAPTER V LICENSING ARRANGEMENTS FOR THIRD COUNTRY VESSELS Article 18 Obligation to have a licence and a special fishing permit 1. Notwithstanding Article 28b of Regulation (EC) No 2847/93, Norwegian vessels of less than 200 GT shall be exempt from the obligation to have a licence and a fishing permit. 2. The licence and special fishing permit shall be kept on board. Vessels registered in the Faroe Islands or Norway shall be exempt from that obligation. 3. Vessels from third countries authorised to fish on 31 December 2003 may continue to fish as from the beginning of the year 2004 until the list of vessels authorised to fish is submitted to and approved by the Commission. Article 19 Application for a licence and special fishing permit An application for a licence and special fishing permit from an authority of a third country to the Commission shall be accompanied by the following information: (a) name of the vessel; (b) registration number; (c) external identification letters and numbers; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j) intended area of fishing; (k) species for which it is intended to fish; (l) period for which a licence is required. Article 20 Number of licences The number of licences and special associated conditions shall be fixed as set out in Annex VII, Part II. Article 21 Cancellation and withdrawal 1. Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day before the date of issue of the new licences and special fishing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue. 2. Licences and special fishing permits shall be wholly or partially withdrawn before the date of expiry if the quota for the stock in question provided for in Annex I has been exhausted. 3. Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation. Article 22 Failure to comply with relevant rules 1. For a period not exceeding 12 months, no licence and special fishing permit shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been fulfilled. 2. The Commission shall submit to the authorities of the third country concerned the names and characteristics of the vessels which will not be authorised to fish in the Community fishing zone for the following month or months as a consequence of an infringement of the relevant rules. Article 23 Obligations of the licence holder 1. Third country vessels shall comply with the conservation and control measures and other provisions governing fishing of Community vessels in the zone in which they operate, in particular Regulations (EEC) No 2847/93, (EC) No 1627/94, (EC) No 88/98, (EC) No 850/98, (EC) No 1434/98 and Commission Regulation (EEC) No 1381/87. 2. The vessels referred to in paragraph 1 shall keep a logbook in which the information set out in Annex VIII, Part I is entered. 3. Third country vessels, except Norwegian vessels fishing in ICES Division IIIa, shall transmit the information set out in Annex IX to the Commission, in accordance with the rules laid down in that Annex. Article 24 Specific provisions concerning the French Department of Guyana 1. The granting of licences to fish in the waters of the French Department of Guyana shall be subject to an undertaking by the owner of the vessel concerned to permit an observer to come on board at the Commission's request. 2. The master of each vessel in possession of a licence for finfish or tuna fishing in the waters of the French Department of Guyana shall, on landing the catch after each trip, submit a declaration to the French authorities stating the quantities of shrimp caught and kept on board since the last declaration. This declaration shall be made using the form of which a model appears in Annex VII, Part III. The master shall be responsible for the accuracy of the declaration. The French authorities shall take all appropriate measures to verify the accuracy of the declarations, by checking them in particular against the logbook referred to in Article 23(2). The declaration shall be signed by the competent official after it has been verified. Before the end of each month, the French authorities shall send to the Commission all the declarations relating to the preceding month. 3. The vessels fishing in the waters of the French Department of Guyana shall keep a logbook corresponding to the model appearing in Annex VIII, Part II. A copy of this logbook shall be sent to the Commission within 30 days of the last day of each fishing trip, via the French authorities. 4. If, for a period of one month, the Commission receives no communication concerning a vessel in possession of a licence to fish in waters of the French Department of Guyana, the licence of that vessel shall be withdrawn. CHAPTER VI SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE NAFO REGULATORY AREA SECTION 1 Community participation Article 25 List of vessels 1. Only EC vessels of more than 50 gross tonnes which have been issued a special fishing permit by their flag Member State shall be authorised, on the conditions set out in the permit, to fish, keep on board, trans-ship and land fishery resources from the NAFO Regulatory Area. 2. Each Member State shall send to the Commission, in computer readable form, a list of all vessels of more than 50 gross tonnes flying its flag and registered in the Community that are authorised to fish in the NAFO Regulatory Area. 3. The list referred to in paragraph 2 shall be transmitted to the Commission within 15 days following the entry into force of this Regulation and, in the case of amendments to the list, at least 5 days before the new vessel enters the NAFO Regulatory area. The Commission shall forward this information promptly to the NAFO Secretariat. 4. The list referred to in paragraph 2 shall contain the following information: (a) the internal number of the vessel, as defined in Annex I to Commission Regulation (EC) No 2090/98 of 30 September 1998 concerning the fishing vessel register of the Community (21); (b) international radio call sign; (c) vessel charterer, where applicable; (d) vessel type. 5. For vessels temporarily flying the flag of a Member State (bare boat charter), the information forwarded shall include: (a) date from which the vessel has been authorised to fly the flag of the Member State; (b) date from which the vessel has been authorised by the Member State to engage in fishing in the NAFO Regulatory Area; (c) name of the State where the vessel is registered or has been previously registered and the date as from which it ceased flying the flag of that State; (d) name of the vessel; (e) official registration number of the vessel assigned by the competent national authorities; (f) home port of the vessel after the transfer; (g) name of owner or charterer of the vessel; (h) a declaration that the master has been provided with a copy of the regulations in force in the NAFO Regulatory Area; (i) the principal species which can be fished by the vessel in the NAFO Regulatory Area; (j) the sub-areas where the vessel may be expected to fish. SECTION 2 Technical measures Article 26 Mesh sizes The use of trawl net having in any section thereof net meshes of dimensions less than 130 mm shall be prohibited for direct fishing of the species referred to in Annex X. This mesh size may be reduced to a minimum of 60 mm for direct fishing of short-finned squid (Illex illecebrosus). For direct fishing of skates (Rajidae) this mesh size shall be increased to a minimum of 280 mm in the cod-end and 220 mm in all other parts of the trawl. Vessels fishing for shrimp (Pandalus borealis) shall use nets with a minimum mesh size of 40 mm. Article 27 Attachments to nets 1. The use of any means or device other than those described in this Article which obstructs the meshes of a net or which diminishes their size shall be prohibited. 2. Canvas, netting or any other material may be attached to the underside of the cod-end in order to reduce or prevent damage. 3. Devices may be attached to the upper side of the cod-end provided that they do not obstruct the meshes of the cod-end. The use of top-side chafers shall be limited to those listed in Annex XI. 4. Vessels fishing for shrimp (Pandalus borealis) shall use sorting grids or grates with a maximum spacing between bars of 22 mm. Vessels fishing for shrimp in Division 3L shall also be equipped with toggle chains of a minimum of 72 cm in length. Article 28 By-catches 1. Masters of vessels may not conduct directed fisheries for species for which by-catch limits apply. A directed fishery for a species is conducted when that species comprises the largest percentage by weight of the catch in any one haul. 2. By-catches of the species listed in Annex ID for which no quotas have been fixed by the Community for a part of the NAFO Regulatory Area and taken in that part when fishing directly for any species may not exceed for each species 2 500 kg or 10 % by weight of the total catch retained on board, whichever is the greater. However, in a part of the Regulatory Area where directed fishing of certain species is banned, by-catches of each of the species listed in Annex ID shall not exceed 1 250 kg or 5 % respectively. 3. Whenever the total amounts of species for which by-catch limits apply in any haul exceed the limits laid down in paragraph 2, whichever is applicable, vessels shall immediately move a minimum of five nautical miles from the previous haul position. Whenever the total amounts of species for which by-catch limits apply in any subsequent haul exceed the said limits, vessels shall again immediately move a minimum of five nautical miles from the previous haul position and shall not return to the area for at least 48 hours. 4. For vessels fishing for shrimp (Pandalus borealis), in the event that total by-catches of all species listed in Annex ID in any haul exceed 5 % by weight in Division 3M and 2,5 % in Division 3L, vessels shall immediately move a minimum of five nautical miles from the position of the previous haul. Catches of shrimp shall not be used in the calculation of by-catch level of groundfish species. Article 29 Minimum size of fish Fish from the NAFO Regulatory Area which do not have the size required as set out in Annex XII may not be processed, retained on board, trans-shipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea. Where the quantity of caught fish not having the required size exceeds 10 % of the total quantity, the vessel shall move away to a distance of at least five nautical miles from any position of the previous haul before continuing fishing. Any processed fish for which minimum fish size requirements apply which is below a length equivalent in Annex XII, shall be deemed to originate from fish that is below the minimum fish size. SECTION 3 Control measures Article 30 Logbook and storage plan 1. In addition to complying with Articles 6, 8, 11 and 12 of Regulation (EEC) No 2847/93, masters of vessels shall enter in the logbook the information listed in Annex XIII to this Regulation. 2. Each Member State shall, in computer readable form, before the 15th of each month, notify the Commission of the quantities of stocks specified in Annex XIV landed during the preceding month and communicate any information received under Articles 11 and 12 of Regulation (EEC) No 2847/93. 3. The master of a Community vessel shall, in respect of catches of the species listed in Annex ID, keep: (a) a logbook stating, by species and by processed product, the aggregate output; or (b) a storage plan of products processed, indicating, by species, where they are located in the hold. 4. The master shall provide the necessary assistance to enable the quantities declared in the logbook and the processed products stored on board to be verified. Article 31 Nets When fishing directly for one or more of the species listed in Annex X, vessels shall not carry nets with a mesh size smaller than that laid down in Article 26. However, vessels fishing in the course of the same voyage in areas other than the NAFO Regulatory Area may keep such nets on board provided these nets are securely lashed and stowed and are not available for immediate use, that is to say: (a) nets shall be unshackled from their boards and their hauling or trawling cables and ropes; and (b) nets carried on or above the deck must be lashed securely to a part of the superstructure. Article 32 Trans-shipment Community vessels shall not engage in trans-shipment operations in the NAFO Regulatory Area unless they have received prior authorisation to do so from their competent authorities. Article 33 Monitoring of fishing effort 1. Each Member State shall take the necessary measures to ensure that the fishing effort of its vessels referred to in Article 25 be commensurate to the fishing possibilities available to that Member State in the NAFO Regulatory Area. 2. Member States shall transmit to the Commission the fishing plan for their vessels fishing for species in the NAFO Regulatory Area no later than 31 January 2004 or thereafter, at least 30 days before the commencement of such activity. The fishing plan shall identify, inter alia, the vessel or vessels which will engage in these fisheries. The fishing plan shall represent the total fishing effort to be deployed with respect to the fisheries in relation to the extent of the fishing opportunities available to the Member State making the notification. Member States shall, no later than 31 December 2004, report to the Commission on the implementation of their fishing plans, including the number of vessels actually engaged in this fishery and the total number of days fished. SECTION 4 Special provisions for Northern prawns Article 34 Northern prawn fisheries Each Member State shall report to the Commission daily the quantities of Northern prawns (Pandalus borealis) caught in Division 3L of the NAFO Regulatory Area by vessels flying its flag and registered in the Community. All fishing activities shall take place in depths greater than 200 metres and shall be limited to one vessel per each Member State allocation at any one time. SECTION 5 Special provisions for Greenland halibut Article 35 Special fishing permit for Greenland halibut 1. It shall be prohibited for Community vessels with a length overall of more than 24 metres which are not entered into the list referred to in paragraph 2 to fish, retain onboard, trans-ship or land Greenland halibut. 2. Each Member State shall send to the Commission a list of all vessels of more than 24 metres overall length flying its flag and registered in the Community that it authorises to fish for Greenland halibut in Sub-area 2 and Divisions 3KLMNO by issue of a special fishing permit. 3. The list referred to in paragraph 2 shall include the internal number as defined in Annex I of Commission Regulation (EC) No 2090/98. 4. This list shall be transmitted to the Commission in computer readable form within 15 days following the entry into force of this Regulation and, in the case of amendments to the list, at least 5 days before the new vessel enters Sub-area 2 and Divisions 3KLMNO. The Commission shall forward the list promptly to the NAFO Secretariat. 5. Each Member State shall take the necessary measures to allocate its quota for Greenland halibut among its authorised vessels referred to in paragraph 2. Member States shall transmit the information concerning the allocation of quotas to the Commission within 15 days following the entry into force of this Regulation. Article 36 Reports 1. Masters of vessels referred in Article 35(2) shall transmit the following reports to the Flag Member State: (a) The quantities of Greenland halibut retained onboard when the Community vessel enters Sub-area 2 and Divisions 3KLMNO. This report shall be transmitted not earlier than 12 hours and not later than 6 hours in advance of each entry of the vessel to this zone. (b) Weekly catches of Greenland halibut. This report shall be transmitted for the first time no later than the end of the seventh day following the entry of the vessel into Sub-area 2 and Divisions 3 KLMNO, or, when fishing trips take more than seven days, at the latest on Monday for catches that have been taken in the Sub-area 2 and Divisions 3 KLMNO during the preceding week ending at midnight on Sunday. (c) The quantities of Greenland halibut held onboard when the Community vessel exits Sub-area 2 and Divisions 3KLMNO. This report shall be transmitted not earlier than 12 hours and not later than 6 hours in advance of each departure of the vessel from this zone and shall include the number of fishing days and the total catches in this zone. (d) The quantities loaded and unloaded for each trans-shipment of Greenland halibut during the vessel's stay in Sub-area 2 and Divisions 3KLMNO. These reports shall be transmitted no later than 24 hours after the completion of the trans-shipment. 2. Member States shall, upon receipt, transmit the reports under paragraph 1(a), (c) and (d) to the Commission. 3. When catches of Greenland halibut notified in accordance with paragraph 2 are deemed to have exhausted 70 % of the Member States' quota allocation, Member States shall take necessary measures to reinforce the monitoring of the catches and shall inform the Commission of these measures. Article 37 Designated ports 1. It is prohibited to land any quantities of Greenland halibut at any place other than ports designated by NAFO Contracting Parties. Landings of Greenland halibut in ports of non-Contracting Parties are prohibited. 2. Member States shall designate ports in which landings of Greenland halibut can take place and shall determine the associated inspection and surveillance procedures, including the terms and conditions for recording and reporting the quantities of Greenland halibut within each landing. 3. Member States shall transmit to the Commission within 15 days of the date of entry into force of this Regulation a list of designated ports and, within 15 days thereafter, the associated inspection and surveillance procedures referred to in paragraph 2. The Commission shall promptly forward this information to the NAFO Secretariat. 4. The Commission shall promptly transmit a list of the designated ports referred to in paragraph 2 as well as ports designated by other Contracting Parties of NAFO to all Member States. Article 38 Inspection in port 1. Member States shall ensure that all vessels entering a designated port to land and/or trans-ship Greenland halibut undergo an inspection in port in accordance with the port inspection scheme of NAFO. 2. It is prohibited to discharge and/or trans-ship catches from vessels referred to in paragraph 1 until the inspectors are present. 3. All quantities discharged shall be weighed by species before being transported to a cold store or another destination. 4. Member States shall transmit the corresponding port inspection report to the NAFO Secretariat, with a copy to the Commission, within 7 working days from the date at which the inspection was completed. Article 39 Prohibition of landings and trans-shipments for non-Contracting Party vessels Member States shall ensure that landings and trans-shipments of Greenland halibut from non-Contracting Party vessels which have been engaged in fishing activities in the NAFO Regulatory Area are prohibited. Article 40 Follow up on fishing activities Member States shall submit a report to the Commission by 31 December 2004 at the latest on the implementation of the measures laid down in Articles 34 to 39, including the total number of days fished. SECTION 6 Special provisions for redfish Article 41 Redfish fishery 1. Every second Monday, the master of a Community vessel fishing for redfish in Division Sub-area 2 and Division IF, 3K and 3M of the NAFO Regulatory Area, shall notify to the competent authorities of the Member State, whose flag the vessel is flying or in which the vessel is registered, the quantities of redfish caught in those areas and zones in the two-week period ending at 12 midnight on the previous Sunday. When accumulated catches reached 50 % of the TAC, the notification shall be made weekly each Monday. 2. Member States shall report to the Commission every second Tuesday before 12 noon for the fortnight ending at 12 midnight on the previous Sunday the quantities of redfish caught in Sub-area 2 and Divisions IF, 3K and 3M of the NAFO Regulatory Area by vessels flying their flag and registered in their territory. When accumulated catches reached 50 % of the TAC, reports shall be sent on a weekly basis. CHAPTER VII SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE AREA OF CCAMLR SECTION 1 Restrictions Article 42 Prohibitions and catch limitations 1. Direct fishing of the species set out in Annex XV shall be prohibited in the zones and during the periods indicated in that Annex. 2. For new and exploratory fisheries, the catch and by-catch limits set out in Annex XVI shall apply in the sub-areas/divisions indicated in that Annex. SECTION 2 Exploratory fisheries Article 43 Participation in exploratory fisheries 1. Fishing vessels flying the flag of and registered in Spain that have been notified to CCAMLR in accordance with the provisions of Article 16 of Regulation (EC) No 66/98 may participate in long-line exploratory fisheries for Dissostichus spp. in FAO Sub-area 48.6 and FAO Sub-area 88.1. No more than one fishing vessel shall fish in Sub-area 48.6 at any one time. Total catch and by-catch limits per Sub-area and their distribution among Small Scale Research Units (SSRUs) within each of the two Sub-areas are set out in Annex XVI. 2. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and effort. To this end, fishing in any SSRU shall cease when the reported catch reaches the specified catch limit and that SSRU shall be closed to fishing for the remainder of the season. Article 44 Reporting systems Fishing vessels participating in the exploratory fisheries referred to in Article 43 shall be subject to the following catch and effort reporting systems: (a) the Five-day Catch and Effort Reporting System set out in Article 7(3) of Regulation (EC) No 66/98; (b) the Monthly fine-scale Catch and Effort Reporting System set out in Article 12 of Regulation (EC) No 66/98; (c) the total number and weight of Dissostichus eleginoides and Dissostichus mawsoni discarded, including those with the jellymeat condition, shall be reported. Article 45 Special requirements 1. The exploratory fisheries referred to in Article 43 shall be carried out in accordance with Article 14(3) of Regulation (EC) No 66/98 with regard to applicable measures to reduce the incidental mortality of seabirds in the course of long-line fisheries. In addition to these measures, the discharge of offal shall be prohibited in these fisheries. 2. Fishing vessels participating in exploratory fisheries in FAO Sub-area 88.1 shall be subject to the following additional requirements: (a) vessels shall be prohibited from discharging: (i) oil or fuel products or oily residues into the sea, except as permitted in Annex I of MARPOL 73/78; (ii) garbage; (iii) food wastes not capable of passing through a screen with openings no greater than 25 mm; (iv) poultry or parts (including egg shells); or (v) sewage within 12 nautical miles of land or ice shelves, or sewage while the ship is travelling at a speed of less than 4 knots. (b) No live poultry or other living birds shall be brought into Sub-area 88.1 and any dressed poultry not consumed shall be removed from Sub-area 88.1. (c) Fishing for Dissostichus spp. in Sub-area 88.1 shall be prohibited within 10 nautical miles of the coast of the Balleny Islands. Article 46 Definition of hauls 1. For the purposes of this Section, a haul comprises the setting of one or more lines in a single location. The precise geographic position of a haul shall be determined by the centre-point of the line or lines deployed for the purposes of catch and effort reporting. 2. To be designated as a research haul: (a) each research haul must be separated by no less than 5 nautical miles from any other research haul, distance to be measured from the geographical mid-point of each research haul; (b) each haul shall comprise at least 3 500 hooks and no more than 10 000 hooks; this may comprise a number of separate lines set in the same location; (c) each haul of a longline shall have a soak time of not less than six hours, measured from the time of completion of the setting process to the beginning of the hauling process. Article 47 Research plans Fishing vessels participating in the exploratory fisheries referred to in Article 43 shall implement Research Plans, in each and all SSRUs in which FAO Sub-areas 48.6 and 88.1 are divided. The Research Plan shall be implemented in the following manner: (a) on first entry into a SSRU, the first 10 hauls, designated first series, shall be designated research hauls and must satisfy the criteria set out in Article 46(2); (b) the next 10 hauls, or 10 tonnes of catch, whichever trigger level is achieved first, are designated the second series. Hauls in the second series can, at the discretion of the master, be fished as part of normal exploratory fishing. However, provided they satisfy the requirements of Article 46(2), these hauls can also be designated as research hauls; (c) on completion of the first and second series of hauls, if the master wishes to continue to fish within the SSRU, the vessel must undertake a third series which will result in a total of 20 research hauls being made in all three series. The third series of hauls shall be completed during the same visit as the first and the second series in a SSRU; (d) on completion of 20 research hauls the vessel may continue to fish within the SSRU; (e) in SSRUs A, B, C, E and G in Sub-area 88.1 where fishable seabed area is less than 15 000 km2, subparagraphs (b), (c) and (d) shall not apply and on completion of 10 research hauls the vessel may continue to fish within the SSRU. Article 48 Data collection plans 1. Fishing vessels participating in the exploratory fisheries referred to in Article 43 shall implement Data Collection Plans, in each and all SSRUs in which FAO Sub-areas 48.6 and 88.1 are divided. The Data Collection Plan shall comprise the following data: (a) position and sea depth at each end of every line in a haul; (b) setting, soak, and hauling times; (c) number and species of fish lost at surface; (d) number of hooks set; (e) bait type; (f) baiting success (%); (g) hook type; and (h) sea and cloud conditions and phase of the moon at the time of setting the lines. 2. All data specified under paragraph 1 shall be collected for every research haul; in particular, all fish in a research haul up to 100 fish are to be measured and at least 30 fish sampled for biological studies. Where more than 100 fish are caught, a method for randomly subsampling the fish should be applied. Article 49 Tagging programme Each fishing vessel participating in the exploratory fisheries referred to in Article 43 shall further implement a tagging programme as follows: (a) Dissostichus spp. individuals shall be tagged and released at a rate of one individual per tonne of green weight catch throughout the season. Vessels shall only discontinue tagging after they have tagged 500 individuals, or leave the fishery having tagged one individual per tonne of green weight caught; (b) the programme should target small individuals under 100 cm, although larger individuals should be tagged if necessary in order to meet the tagging requirement of one individual per one tonne of green weight catch. All released individuals should be double-tagged and releases should cover as broad a geographical area as possible; (c) all tags shall be clearly imprinted with a unique serial number and a return address so that the origin of tags can be retraced in the case of recapture of the tagged individual; (d) all relevant tag data and any tag recaptures of Dissostichus spp. in the fishery shall be reported in computer readable form to CCAMLR within two months of the vessel departing these fisheries. Article 50 Scientific observers Each fishing vessel participating in the exploratory fisheries referred to in Article 43 shall have at least two scientific observers, one of which shall be an observer appointed in accordance with the CCAMLR Scheme of International Scientific Observation, on board throughout all fishing activities within the fishing period. CHAPTER VIII FINAL PROVISIONS Article 51 Data transmission Pursuant to Regulation (EEC) No 2847/93, data relating to the landing of quantities of stocks caught shall be sent by Member States to the Commission in computer readable form by using stock codes set out in each table of stock. Article 52 Quotas for new Member States The catches by vessels from the new Member States between 1 January 2004 and the date of accession shall be counted against the quotas laid down in Annex I. Within 15 days after the date of accession the new Member States shall notify the Commission of the amount of their catches between 1 January 2004 and the date of accession. Article 53 Entry into force This Regulation shall enter into force on 1 January 2004. Where the TACs of the CCAMLR area are set for periods starting before 1 January 2004, Article 42 shall apply with effect from the beginning of the respective periods of application of the TACs. The provisions of point 12 of Annex IV shall enter into force on 1 February 2004 except points 12.3 and 12.7, second point that shall enter into force on 1 January 2004. Articles 13 and 14 shall not apply to Estonia, Latvia, Lithuania and Poland from the date of accession of these States. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2003. For the Council The President Giovanni ALEMANNO (1) OJ L 236, 23.9.2003, p. 1. (2) OJ L 358, 31.12.2002, p. 59. (3) OJ L 6, 10.1.1998, p. 1. Regulation as repealed by Regulation (EC) No 2742/1999 (OJ L 341, 31.12.1999, p. 1). (4) OJ L 115, 9.5.1996, p. 3. (5) OJ L 226, 29.8.1980, p. 48. (6) OJ L 226, 29.8.1980, p. 12. (7) OJ L 29, 1.2.1985, p. 9. (8) OJ L 161, 2.7.1993, p. 1. (9) OJ L 332, 20.12.1996, p. 1. (10) OJ L 332, 20.12.1996, p. 6. (11) OJ L 332, 20.12.1996, p. 16. (12) OJ L 132, 21.5.1987, p. 9. (13) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Commission Regulation (EC) No 1965/2001 (OJ L 268, 9.10.2001, p. 23). (14) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1). (15) OJ L 171, 6.7.1994, p. 1. Regulation as last amended by Regulation (EC) No 973/2001 (OJ L 137, 19.5.2001, p. 1). (16) OJ L 171, 6.7.1994, p. 7. (17) OJ L 9, 15.1.1998, p. 1. Regulation as last amended by Regulation (EC) No 1520/98 (OJ L 201, 17.7.1998, p. 1). (18) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 973/2001 (OJ L 137, 19.5.2001, p. 1). (19) OJ L 191, 7.7.1998, p. 10. (20) Council Regulation (EC) No 2341/2002 of 20 December 2002 fixing for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (OJ L 356, 31.12.2002 p. 12). Regulation as last amended by Regulation (EC) No 1754/2003 (OJ L 252, 4.10.2003, p. 1). (21) OJ L 266, 1.10.1998, p. 27. Regulation as amended by Commission Regulation (EC) No 839/2002 (OJ L 134, 22.5.2002, p. 5). ANNEX I FISHING OPPORTUNITIES APPLICABLE FOR COMMUNITY VESSELS IN AREAS WHERE CATCH LIMITATIONS EXIST AND FOR VESSELS FROM THIRD COUNTRIES IN EC WATERS, BY SPECIES AND BY AREA (IN TONNES LIVE WEIGHT, EXCEPT WHERE OTHERWISE SPECIFIED) All catch limitations set out in this Annex are considered as quotas for the purposes of Article 9, and shall, therefore, be subject to the rules set out in Regulation (EC) No 2847/93, in particular Articles 14 and 15 thereof. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. A table of correspondences of common names and Latin names is given below for the purposes of this Regulation: Common name Alpha-3 code Scientific name Albacore ALB Thunnus alalunga Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic icefish ANI Champsocephalus gunnari Antarctic toothfish TOP Dissostichus eleginoides Atlantic catfish CAT Anarhichas lupus Atlantic halibut HAL Hippoglossus hippoglossus Atlantic salmon SAL Salmo salar Basking shark BSK Cetorhinus maximus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Black scabbardfish BSF Aphanopus carbo Blackfin icefish SSI Chaenocephalus aceratus Blue ling BLI Molva dypterigia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common sole SOL Solea solea Crab PAI Paralomis spp. Dab DAB Limanda limanda Flatfish FLX Pleuronectiformes Flounder FLX Platichthys flesus Forkbeards FOX Phycis spp. Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadier GRV Macrourus spp. Great lantern shark ETR Etmopterus princeps Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Humped rockcod NOG Gobionotothen gibberifrons Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Lantern fish LAC Lampanyctus achirus Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Marbled rockcod NOR Notothenia rossii Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarki Orange roughy ORY Hoplostethus atlanticus Penaeus shrimps PEN Penaeus spp Plaice PLE Pleuronectes platessa Polar cod POC Boreogadus saida Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Redfish RED Sebastes spp. Red Seabream SBR Pagellus bogaraveo Roughead grenadier RHG Macrourus berglax Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeel SAN Ammodytidae Seabass BSS Dicentrarchus labrax Short fin squid SQI Illex illecebrosus Skates and rays SRX-RAJ Rajidae Smooth lantern shark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. South Georgian icefish SGI Pseudochaenichthys georgianus Spanish ling SLI Molva macrophthalmus Sprat SPR Sprattus sprattus Spurdog DGS Squalus acanthias Swordfish SWO Xiphias gladius Toothfish TOP Dissostichus eleginoides Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Unicorn icefish LIC Channichthys rhinoceratus Velvet belly ETX Etmopterus spinax White marlin WHM Tetrapturus alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowfin tuna YFT Thunnus albacares Yellowtail flounder YEL Limanda ferruginea ANNEX IA BALTIC SEA All TACs in this area, except for plaice, are adopted in the framework of IBSFC. Species: Herring Clupea harengus Zone: Management Unit 3 HER/MU3 Finland 50 175 Sweden 11 025 EC 61 200 TAC 61 200 Species: Herring Clupea harengus Zone: IIIbcd (EC waters), except Management Unit 3 (1) HER/3BCD-C Denmark 8 279 (3) (7) Germany 25 106 (3) (7) Estonia 14 536 (2) (5) Finland 9 386 (3) (7) Latvia 9 834 (2) (5) Lithuania 2 568 (4) (6) Poland 28 870 (5) Sweden 36 499 (3) (7) EC 135 080 (8) TAC 171 350 Species: Cod Gadus morhua Zone: Sub-divisions 25-32 (EC waters) (9) COD/25/32- Denmark 8 360 (10) (12) (14) (18) Germany 3 656 (10) (12) (14) (18) Estonia 542 (13) (18) Finland 434 (10) (12) (14) (18) Latvia 2 061 (15) (18) Lithuania 1 355 (11) (18) Poland 6 423 (16) (18) Sweden 6 090 (10) (12) (14) (18) EC 28 920 (17) TAC 32 000 (19) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Cod Gadus morhua Zone: Sub-divisions 22-24 (EC waters) (20) COD/22/24- Denmark 8 557 (26) Germany 3 742 (26) Estonia 555 (21) (26) Finland 444 (26) Latvia 2 109 (22) (26) Lithuania 1 387 (23) (26) Poland 6 574 (24) (26) Sweden 6 233 (26) EC 29 600 (25) TAC 29 600 (27) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Plaice Pleuronectes platessa Zone: IIIbcd (EC waters) (28) PLE/3BCD-C Denmark 2 697 Germany 300 Sweden 203 Poland 565 (29) EC 3 766 (30) TAC Not relevant Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Atlantic salmon Salmo salar Zone: IIIbcd (EC waters) excluding Sub-division 32 (31) SAL/3BCD-C Denmark 93 512 (32) (33) (35) Germany 10 404 (32) (33) (35) Estonia 9 504 (32) (34) Finland 116 603 (32) (33) (35) Latvia 59 478 (32) (36) Lithuania 6 992 (32) (37) Poland 28 368 (32) (37) Sweden 126 400 (32) (33) (35) EC 451 260 (32) (38) TAC 460 000 (32) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Atlantic salmon Salmo salar Zone: Sub-division 32 of IBSFC (39) SAL/03D-32 Finland 28 490 (40) Estonia 3 255 (40) (41) EC 31 745 (40) (42) TAC 35 000 (40) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Sprat Sprattus sprattus Zone: IIIbcd (EC waters) (43) SPR/3BCD-C Denmark 37 254 (44) (46) Germany 23 601 (44) (46) Estonia 43 260 (48) Finland 19 501 (44) (46) Latvia 52 249 (47) Lithuania 18 901 (45) Poland 110 880 (48) Sweden 72 019 (44) (46) EC 377 665 (49) TAC 420 000 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. (1) Until the date of accession of the new Member States, the zone includes EC, Estonian, Latvian, Lithuanian and Polish waters. (2) Of the quotas allocated to Estonia and Latvia at least 11 260 tonnes must be fished in the Gulf of Riga (HER/03D-RG). (3) To be fished in EC waters only except 500 tonnes which may be fished in Lithuanian waters (HER/03D-LI) within a total EC quota of 500 tonnes. (4) Of which 500 tonnes may be fished in EC waters. (5) May not be fished in EC waters. (6) Excluding 500 tonnes transferred to Denmark, Germany, Finland and Sweden. (7) Including transfer from Lithuania. (8) Until the date of accession of the new Member States, the EC quota is 78 770 tonnes. Footnotes 3, 4 and 5 shall apply until the date of accession of the new Member States. (9) Until the date of accession of the new Member States, the zone includes EC, Estonian, Latvian, Lithuanian and Polish waters. (10) To be fished in EC waters only except 1 100 tonnes which may be fished in Lithuanian waters (COD/03DLI) within a total EC quota of 1 100 tonnes. (11) May be fished in EC waters within a total quota for sub-divisions 22-32 of 1 100 tonnes. (12) To be fished in EC waters only except 650 tonnes which may be fished in Estonian waters (COD/03D-E.) within a total EC quota of 650 tonnes. (13) May be fished in EC waters within a total quota for sub-divisions 22-32 of 650 tonnes. (14) To be fished in EC waters only except 1 450 tonnes which may be fished in Latvian waters (COD/03D-LA) within a total EC quota of 1 450 tonnes. (15) May be fished in EC waters within a total quota for sub-divisions 22-32 of 1 450 tonnes. (16) May not be fished in EC waters. (17) Until the date of accession of the new Member States, the EC quota is 18 539 tonnes. (18) May be fished in sub-divisions 22-24. (19) TAC to be revised in light of new catch forecasts provided by the International Council for the Exploration of the Sea. Footnotes 2, 3, 4, 5, 6, 7 and 8 shall apply until the date of accession of the new Member States. (20) Until the date of accession of the new Member States, the zone includes EC, and Polish waters. (21) May be fished in EC waters within a total quota for sub-divisions 22-32 of 650 tonnes. (22) May be fished in EC waters within a total quota for sub-divisions 22-32 of 1 450 tonnes. (23) May be fished in EC waters within a total quota for sub-divisions 22-32 of 1 100 tonnes. (24) May not be fished in EC waters. (25) Until the date of accession of the new Member States, the EC quota is 18 975 tonnes. (26) May be fished in sub-divisions 25-32. (27) TAC to be revised in light of new catch forecasts provided by the International Council for the Exploration of the Sea. Footnote 2, 3, 4 and 5 shall apply until the date of accession of the new Member States. (28) Until the date of accession of the new Member States, the zone includes EC and Polish waters. (29) May not be fished in EC waters. (30) Until the date of accession of the new Member States, the EC quota is 3 200 tonnes. Footnote 2 shall apply until the date of accession of the new Member States. (31) Until the date of accession of the new Member States, the zone includes EC, Estonian, Latvian, Lithuanian and Polish waters. (32) Expressed by number of individual fish. (33) To be fished in EC waters only except 2 000 individuals which may be fished in Estonian waters (SAL/03D-E.) within a total EC quota of 2 000 individuals. (34) Of which 2 000 individuals may be fished in EC waters. (35) To be fished in EC waters only except 3 000 individuals which may be fished in Latvian waters (SAL/03D-LA) within a total EC quota of 3 000 individuals. (36) Of which 3 000 individuals may be fished in EC waters. (37) May not be fished in EC waters. (38) Until the date of accession of the new Member States, the EC quota is 346 918 individuals. Footnotes 3, 4, 5, 6 and 7 shall apply until the date of accession of the new Member States. (39) Until the date of accession of the new Member States, the zone includes EC and Estonian waters. (40) Expressed by number of individual fish. (41) May not be fished in EC waters. (42) Until the date of accession of the new Member States, the EC quota is 28 490 individuals. Footnote 3 shall apply until the date of accession of the new Member States. (43) Until the date of accession of the new Member States, the zone includes EC, Estonian, Latvian, Lithuanian and Polish waters. (44) To be fished in EC waters only except 3 000 tonnes which may be fished in Lithuanian waters (SPR/03D-LI) within a total EC quota of 3 000 tonnes. (45) Of which 3 000 tonnes may be fished in EC waters. (46) To be fished in EC waters only except 6 000 tonnes which may be fished in Latvian waters (SPR/03D-LA) within a total EC quota of 6 000 tonnes. (47) Of which 6 000 tonnes may be fished in EC waters. (48) May not be fished in EC waters. (49) Until the date of accession of the new Member States, the EC quota is 152 376 tonnes. Footnotes 2, 3, 4, 5 and 6 shall apply until the date of accession of the new Member States. ANNEX IB SKAGERRAK, KATTEGAT, NORTH SEA AND WESTERN COMMUNITY WATERS ICES areas Vb (EC waters), VI, VII, VIII, IX, X, CECAF (EC waters), and French Guyana Species: Sandeel Ammodytidae Zone: IV (Norwegian waters) SAN/04-N. Denmark 124 450 United Kingdom 6 550 EC 131 000 (1) TAC Not relevant Species: Sandeel Ammodytidae Zone: IIa (2), Skagerrak, Kattegat, North Sea (2) SAN/24. Denmark 727 472 United Kingdom 15 901 All Member States 27 826 (3) EC 771 200 (6) Norway 35 000 (4) (6) Faroe Islands 20 000 (4) (5) TAC 826 200 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Basking shark Cetorhinus maximus Zone: EC waters of zones IV, VI and VII BSK/467 EC 0 TAC 0 Species: Herring (7) Clupea harengus Zone: Skagerrak and Kattegat HER/03A. Denmark 29 177 Germany 467 Sweden 30 521 EC 60 164 Faroe Islands 500 (8) TAC 70 000 (9) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Herring (10) Clupea harengus Zone: North Sea north of 53 °30 ² N HER/4AB. Denmark 77 196 Germany 48 208 France 18 250 The Netherlands 50 068 Sweden 4 680 United Kingdom 62 100 EC 260 502 Norway 50 000 (11) TAC 460 000 (12) Species: Herring Clupea harengus Zone: Norwegian waters south of 62 ° N HER/04-N. Sweden 910 (13) (14) EC 910 (14) TAC 460 000 (14) Species: Herring (15) Clupea harengus Zone: IVc (16), VIId HER/4CXB7D Belgium 9 159 (17) Denmark 1 526 (17) Germany 953 (17) France 17 178 (17) The Netherlands 30 621 (17) United Kingdom 6 662 (17) EC 66 098 TAC 460 000 (18) Species: Herring Clupea harengus Zone: Vb, VIaN (19), VIb HER/5B6ANB Germany 3 280 France 621 Ireland 4 432 The Netherlands 3 280 United Kingdom 17 727 EC 29 340 Faroe Islands 660 (20) TAC 30 000 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Hering Clupea harengus Zone: VIaS (21),VIIbc HER/6AS7BC Ireland 12 727 The Netherlands 1 273 EC 14 000 TAC 14 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Herring Clupea harengus Zone: VIa Clyde (22) HER/06ACL. United Kingdom 1 000 EC 1 000 TAC 1 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Herring Clupea harengus Zone: VIIa (23) HER/07A/MM Ireland 1 250 United Kingdom 3 550 EC 4 800 TAC 4 800 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Herring Clupea harengus Zone: VIIe,f HER/7EF. France 500 United Kingdom 500 EC 1 000 TAC 1 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Herring Clupea harengus Zone: VIIg,h,j,k (24) HER/7GK. Germany 144 France 802 Ireland 11 235 The Netherlands 802 United Kingdom 16 EC 13 000 TAC 13 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Anchovy Engraulis encrasicolus Zone: VIII ANE/08. Spain 29 700 France 3 300 EC 33 000 TAC 33 000 (25) Species: Anchovy Engraulis encrasicolus Zone: IX, X, CECAF 34.1.1 (EC waters) ANE/9/3411 Spain 3 826 Portugal 4 174 EC 8 000 TAC 8 000 Species: Cod Gadus morhua Zone: Skagerrak COD/03AN. Belgium 10 Denmark 3 119 Germany 78 The Netherlands 20 Sweden 546 EC 3 773 TAC 3 900 (26) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Cod Gadus morhua Zone: Kattegat COD/03AS. Denmark 841 Germany 17 Sweden 505 EC 1 363 TAC 1 363 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Cod Gadus morhua Zone: IIa (EC waters), North Sea COD/2AC4. Belgium 807 Denmark 4 635 Germany 2 939 France 997 The Netherlands 2 619 Sweden 31 United Kingdom 10 631 EC 22 659 Norway 4 641 (27) TAC 27 300 (28) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Cod Gadus morhua Zone: Norwegian waters south of 62 ° N COD/04-N. Sweden 426 (29) EC 426 (29) TAC Not relevant Species: Cod Gadus morhua Zone: Vb (EC waters), VI, XII, XIV COD/561214 Belgium 1 Germany 13 France 135 Ireland 191 United Kingdom 508 EC 848 TAC 848 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Vb (EC zone), VIa (COD/5BC6A.) Belgium 3 Germany 24 France 258 Ireland 101 United Kingdom 428 EC 814 Species: Cod Gadus morhua Zone: VIIa COD/07A. Belgium 29 France 79 Ireland 1 416 The Netherlands 7 United Kingdom 620 EC 2 150 TAC 2 150 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Cod Gadus morhua Zone: VIIb-k, VIII, IX, X, CECAF 34.1.1 (EC waters) COD/7X7A34 Belgium 242 France 4 149 Ireland 824 The Netherlands 35 United Kingdom 450 EC 5 700 TAC 5 700 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Porbeagle Lamna nasus Zone: EC waters of zones IV, VI and VII POR/467. EC Not subject to restriction Norway pm Faroe Islands 125 (30) TAC Not relevant Species: Megrims Lepidorhombus spp. Zone: IIa (EC waters), North Sea (EC waters) LEZ/2AC4-C Belgium 6 Denmark 5 Germany 5 France 31 The Netherlands 24 United Kingdom 1 819 EC 1 890 TAC 1 890 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Megrims Lepidorhombus spp. Zone: Vb (EC waters), VI, XII, XIV LEZ/561214 Spain 409 France 1 596 Ireland 466 United Kingdom 1 129 EC 3 600 TAC 3 600 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Megrims Lepidorhombus spp. Zone: VII LEZ/07. Belgium 489 Spain 5 430 France 6 589 Ireland 2 996 United Kingdom 2 595 EC 18 099 TAC 18 099 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Megrims Lepidorhombus spp. Zone: VIIIabde LEZ/8ABDE. Spain 1 163 France 938 EC 2 101 TAC 2 101 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Megrims Lepidorhombus spp. Zone: VIIIc, IX, X, CECAF 34.1.1 (EC waters) LEZ/8C3411 Spain 1 233 France 62 Portugal 41 EC 1 336 TAC 1 336 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Dab and flounder Limanda limanda and Platichthys flesus Zone: IIa (EC waters), North Sea (EC waters) D/F/2AC4-C Belgium 533 Denmark 2 003 Germany 3 004 France 208 The Netherlands 12 112 Sweden 7 United Kingdom 1 684 EC 19 551 TAC 19 551 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Anglerfish Lophiidae Zone: IIa (EC waters), North Sea (EC waters) ANF/2AC4-C Belgium 247 Denmark 546 Germany 266 France 51 The Netherlands 187 Sweden 6 United Kingdom 5 697 EC 7 000 TAC 7 000 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Anglerfish Lophiidae Zone: Vb (EC waters), VI, XII, XIV ANF/561214 Belgium 114 Germany 130 Spain 122 France 1 408 Ireland 318 The Netherlands 110 United Kingdom 978 EC 3 180 TAC 3 180 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Anglerfish Lophiidae Zone: VII ANF/07. Belgium 1 931 Germany 215 Spain 768 France 12 395 Ireland 1 584 The Netherlands 250 United Kingdom 3 759 EC 20 902 TAC 20 902 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Anglerfish Lophiidae Zone:VIIIa,b,d,e ANF/8ABDE. Spain 883 France 4 915 EC 5 798 TAC 5 798 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Anglerfish Lophiidae Zone: VIIIc, IX, X, CECAF 34.1.1 (EC waters) ANF/8C3411 Spain 1 917 France 2 Portugal 381 EC 2 300 TAC 2 300 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Haddock Melanogrammus aeglefinus Zone: Skagerrak and Kattegat, IIIbcd (EC waters) HAD/3A/BCD Belgium 11 Denmark 1 802 Germany 115 The Netherlands 2 Sweden 213 EC 2 143 (31) TAC 4 940 (32) Species: Haddock Melanogrammus aeglefinus Zone: IIa (EC waters), North Sea HAD/2AC4. Belgium 694 Denmark 4 773 Germany 3 037 France 5 294 The Netherlands 521 Sweden 337 United Kingdom 50 811 (33) EC 65 467 (34) Norway 11 899 (35) TAC 80 000 (35) Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters, south of 62 ° N HAD/04-N. Sweden 789 (36) EC 789 (36) TAC 80 000 (36) Species: Haddock Melanogrammus aeglefinus Zone: VIb, XII, XIV HAD/61214. Belgium 2 Germany 2 France 77 Ireland 55 United Kingdom 566 EC 702 TAC 702 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Haddock Melanogrammus aeglefinus Zone: Vb, VIa (EC waters), HAD/5BC6A. Belgium 12 Germany 14 France 571 Ireland 1 010 United Kingdom 4 897 EC 6 503 TAC 6 503 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Haddock Melanogrammus aeglefinus Zone: VII, VIII, IX, X, CECAF 34.1.1 (EC waters) HAD/7/3411 Belgium 107 France 6 400 Ireland 2 133 United Kingdom 960 EC 9 600 TAC 9 600 (37) Species: Whiting Merlangius merlangus Zone: Skagerrak and Kattegat WHG/03A. Denmark 651 The Netherlands 2 Sweden 70 EC 723 (38) TAC 1 500 (39) Species: Whiting Merlangius merlangus Zone: IIa (EC waters), North Sea WHG/2AC4. Belgium 376 Denmark 1 626 Germany 423 France 2 443 The Netherlands 940 Sweden 2 United Kingdom 6 484 EC 12 294 (40) Norway 1 600 (41) TAC 16 000 (42) Species: Whiting Merlangius merlangus Zone: Vb (EC waters), VI, XII, XIV WHG/561214 Germany 5 France 98 Ireland 466 United Kingdom 1 032 EC 1 600 TAC 1 600 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Whiting Merlangius merlangus Zone: VIIa WHG/07A. Belgium 1 France 18 Ireland 296 The Netherlands 0 United Kingdom 199 EC 514 TAC 514 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Wittling Merlangius merlangus Zone: VIIb-k WHG/7X7A. Belgium 263 France 16 200 Ireland 7 507 The Netherlands 132 United Kingdom 2 898 EC 27 000 TAC 27 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Whiting Merlangius merlangus Zone: VIII WHG/08. Spain 1 800 France 2 700 EC 4 500 TAC 4 500 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Whiting Merlangius merlangus Zone: IX, X, CECAF 34.1.1 (EC waters) WHG/9/3411 Portugal 1 020 EC 1 020 TAC 1 020 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Whiting and Pollack Merlangius merlangus and Pollachius pollachius Zone: Norwegian waters, south of 62 ° N W/F/04-N. Sweden 190 (43) EC 190 (43) TAC Not relevant Species: Hake Merluccius merluccius Zone: Skagerrak and Kattegat, IIIbcd (EC waters) HKE/3A/BCD Denmark 1 086 Sweden 92 EC 1 178 TAC 1 178 (44) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Hake Merluccius merluccius Zone: IIa (EC waters), North Sea (EC waters) HKE/2AC4-C Belgium 20 Denmark 792 Germany 91 France 176 The Netherlands 46 United Kingdom 248 EC 1 373 TAC 1 373 (45) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Hake Merluccius merluccius Zone: Vb (EC waters), VI, VII, XII, XIV HKE/571214 Belgium 202 Spain 6 463 France 9 982 Ireland 1 209 The Netherlands 130 United Kingdom 3 940 EC 21 926 TAC 21 926 (46) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Hake Merluccius merluccius Zone: VIIIa,b,d,e HKE/8ABDE. Belgium 7 Spain 4 499 France 10 104 The Netherlands 13 EC 14 623 TAC 14 623 (47) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Hake Merluccius merluccius Zone: VIIIc, IX, X, CECAF 34.1.1 (EC waters) HKE/8C3411 Spain 3 807 France 366 Portugal 1 777 EC 5 950 TAC 5 950 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Blue whiting Micromesistius poutassou Zone: IIa (EC waters), North Sea (EC waters) WHB/2AC4-C Denmark 52 365 Germany 86 The Netherlands 159 Sweden 169 United Kingdom 1 155 EC 53 934 (49) Norway 40 000 (48) (49) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. TAC Not relevant Species: Blue whiting Micromesistius poutassou Zone: IV (Norwegian waters) Denmark 18 050 United Kingdom 950 EC 19 000 (50) TAC Not relevant Species: Blue whiting Micromesistius poutassou Zone: V, VI, VII, XII and XIV WHB/571214 Denmark 4 333 Germany 16 772 Spain 27 954 (51) France 23 341 Ireland 33 544 The Netherlands 52 693 Portugal 2 097 (51) United Kingdom 48 919 EC 209 653 (56) Norway 120 000 (52) (53) (56) Faroe Islands 45 000 (54) (55) TAC Not relevant Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Blue whiting Micromesistius poutassou Zone: VIIIa,b,d,e WHB/8ABDE. Spain 10 787 France 8 370 Portugal 1 618 United Kingdom 7 811 EC 28 585 (57) TAC Not relevant Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Blue whiting Micromesistius poutassou Zone: VIIIc, IX, X, CECAF 34.1.1 (EC waters) WHB/8C3411 Spain 47 462 Portugal 11 866 EC 59 328 (58) TAC Not relevant Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Lemon sole and witch Microstomus kitt and Glyptocephalus cynoglossus Zone: IIa (EC waters), North Sea (EC waters) L/W/2AC4-C Belgium 380 Denmark 1 048 Germany 135 France 287 The Netherlands 872 Sweden 12 United Kingdom 4 289 EC 7 023 TAC 7 023 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Blue ling Molva dypterigia Zone: EC waters of zones VIa (north of 56 ° 30 ² N), VIb BLI/6AN6B. Faroe Islands 900 (59) TAC Not relevant Species: Ling Molva molva Zone: EC waters of zones IIa, IV, Vb, VI, VII LIN/2A47-C Norway 9 500 (52) (61) (64) Faroe Islands 800 (62) (68) TAC Not relevant Species: Norway lobster Nephrops norvegicus Zone: Skagerrak and Kattegat (EC waters), IIIbcd (EC waters) NEP/3A/BCD Denmark 3 380 Germany 10 Sweden 1 210 EC 4 600 TAC 4 600 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Norway lobster Nephrops norvegicus Zone: IIa (EC waters), North Sea (EC waters) NEP/2AC4-C Belgium 993 Denmark 993 Germany 15 France 29 The Netherlands 511 United Kingdom 16 446 EC 18 987 TAC 18 987 (65) Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Norway lobster Nephrops norvegicus Zone: Vb (EC waters), VI NEP/5BC6. Spain 23 France 92 Ireland 153 United Kingdom 11 032 EC 11 300 TAC 11 300 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Norway lobster Nephrops norvegicus Zone: VII NEP/07. Spain 1 047 France 4 243 Ireland 6 436 United Kingdom 5 724 EC 17 450 TAC 17 450 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Norway lobster Nephrops norvegicus Zone: VIIIa,b,d,e NEP/8ABDE. Spain 189 France 2 961 EC 3 150 TAC 3 150 Precautionary TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Norway lobster Nephrops norvegicus Zone: VIIIc NEP/08C. Spain 173 France 7 EC 180 TAC 180 Precautionary TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Norway lobster Nephrops norvegicus Zone: IX, X, CECAF 34.1.1 (EC waters) NEP/9/3411 Spain 150 Portugal 450 EC 600 TAC 600 Precautionary TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Northern prawn Pandalus borealis Zone: Skagerrak and Kattegat PRA/03A. Denmark 3 717 Sweden 2 002 EC 5 719 TAC 10 710 (66) Species: Northern prawn Pandalus borealis Zone: IIa (EC waters), North Sea (EC waters) PRA/2AC4-C Denmark 3 626 The Netherlands 34 Sweden 146 United Kingdom 1 074 EC 4 880 Norway 100 (67) (68) TAC 4 980 Species: Northern prawn Pandalus borealis Zone: Norwegian waters, south of 62 ° N PRA/04-N. Denmark 900 Sweden 140 (70) EC 1 040 (69) TAC Not relevant Species: Penaeus shrimps Penaeus spp Zone: French Guyana PEN/FGU. France 4 000 (71) EC 4 000 (71) Barbados 24 (71) Guyana 24 (71) Suriname 0 (71) Trinidad and Tobago 60 (71) TAC 4 108 (71) Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Plaice Pleuronectes platessa Zone: Skagerrak PLE/03AN. Belgium 57 Denmark 7 397 Germany 38 The Netherlands 1 422 Sweden 396 EC 9 310 TAC 9 500 (72) Species: Plaice Pleuronectes platessa Zone: Kattegat PLE/03AS. Denmark 1 658 Germany 19 Sweden 186 EC 1 863 TAC 1 863 Species: Plaice Pleuronectes platessa Zone: IIa (EC waters), North Sea PLE/2AC4. Belgium 3 564 Denmark 11 585 Germany 3 342 France 668 The Netherlands 22 278 United Kingdom 16 486 EC 57 923 Norway 3 077 TAC 61 000 (73) Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Plaice Pleuronectes platessa Zone: Vb (EC waters), VI, XII, XIV PLE/561214 France 34 Ireland 447 United Kingdom 746 EC 1 227 TAC 1 227 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Plaice Pleuronectes platessa Zone: VIIa PLE/07A. Belgium 34 France 15 Ireland 876 The Netherlands 10 United Kingdom 404 EC 1 340 TAC 1 340 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Plaice Pleuronectes platessa Zone: VIIb,c PLE/7BC. France 16 Ireland 144 EC 160 TAC 160 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Plaice Pleuronectes platessa Zone: VIId,e PLE/7DE. Belgium 992 France 3 305 United Kingdom 1 763 EC 6 060 TAC 6 060 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Plaice Pleuronectes platessa Zone: VIIf,g PLE/7FG. Belgium 139 France 251 Ireland 39 United Kingdom 131 EC 560 TAC 560 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Plaice Pleuronectes platessa Zone: VIIh,j,k PLE/7HJK. Belgium 29 France 58 Ireland 203 The Netherlands 117 United Kingdom 58 EC 466 TAC 466 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Plaice Pleuronectes platessa Zone: VIII, IX, X, CECAF 34.1.1 (EC waters) PLE/8/3411 Spain 75 France 298 Portugal 75 EC 448 TAC 448 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Pollack Pollachius pollachius Zone: Vb (EC waters), VI, XII, XIV POL/561214 Spain 10 France 337 Ireland 99 United Kingdom 258 EC 704 TAC 704 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Pollack Pollachius pollachius Zone: VII POL/07. Belgium 529 Spain 32 France 12 177 Ireland 1 298 United Kingdom 2 964 EC 17 000 TAC 17 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Pollack Pollachius pollachius Zone: VIIIa,b,d,e POL/8ABDE. Spain 286 France 1 394 EC 1 680 TAC 1 680 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Pollack Pollachius pollachius Zone: VIIIc POL/08C. Spain 369 France 41 EC 410 TAC 410 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Pollack Pollachius pollachius Zone: IX, X, CECAF 34.1.1 (EC waters) POL/9/3411 Spain 348 Portugal 12 EC 360 TAC 360 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Saithe Pollachius virens Zone: IIa (EC waters), Skagerrak and Kattegat, IIIbcd (EC waters), North Sea POK/2A34- Belgium 66 Denmark 7 879 Germany 19 896 France 46 823 The Netherlands 199 Sweden 1 083 United Kingdom 15 254 EC 91 200 Norway 98 800 (74) TAC 190 000 (75) Species: Saithe Pollachius virens Zone: Norwegian waters south of 62 °N POK/04-N. Sweden 982 EC 982 TAC 190 000 (76) Species: Saithe Pollachius virens Zone: Vb (EC waters), VI, XII, XIV POK/561214 Germany 1 441 France 14 307 Ireland 478 United Kingdom 3 488 EC 19 713 TAC 19 713 (77) Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Saithe Pollachius virens Zone: VII, VIII, IX, X, CECAF 34.1.1 (EC waters) POK/7X1034 Belgium 18 France 3 921 Ireland 1 960 United Kingdom 1 069 EC 6 968 TAC 6 968 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Turbot and brill Psetta maxima and Scopthalmus rhombus Zone: IIa (EC waters), North Sea (EC waters) T/B/2AC4-C Belgium 358 Denmark 764 Germany 195 France 92 The Netherlands 2 710 Sweden 5 United Kingdom 753 EC 4 877 TAC 4 877 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Skates and rays Rajidae Zone: IIa (EC waters), North Sea (EC waters) SRX/2AC4-C Belgium 590 Denmark 23 Germany 29 France 92 The Netherlands 503 United Kingdom 2 266 EC 3 503 TAC 3 503 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Greenland halibut Reinhardtius hippoglossoides Zone: IIa (EC waters), VI GHL/2AC6- EC Not subject to restriction Norway 950 (78) TAC Not relevant Species: Mackerel Scomber scombrus Zone: IIa (EC waters), Skagerrak and Kattegat, IIIb,c,d (EC waters), North Sea MAC/2A34- Belgium 453 Denmark 11 951 Germany 473 France 1 428 The Netherlands 1 437 Sweden 4 308 (79) (80) (81) United Kingdom 1 331 EC 21 381 (80) (82) (83) (86) Norway 37 246 (84) (86) TAC 545 500 (85) Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Mackerel Scomber scombrus Zone: IIa (non-EC waters), Vb(EC waters), VI, VII, VIIIa,b,d,e, XII, XIV MAC/2CX14- Germany 18 965 Spain 20 Estonia 150 France 12 644 Ireland 63 216 The Netherlands 27 656 Poland 1 096 United Kingdom 173 848 EC 297 595 (90) (91) (92) Norway 12 020 (87) (92) Faroe Islands 4 314 (88) TAC 545 500 (89) Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Mackerel Scomber scombrus Zone: VIIIc, IX, X, CECAF 34.1.1 (EC waters) MAC/8C3411 Spain 26 625 (94) France 177 (94) Portugal 5 503 (94) EC 32 305 TAC 32 305 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Common sole Solea solea Zone: Skagerrak and Kattegat, IIIbcd (EC waters) SOL/3A/BCD Denmark 436 Germany 25 The Netherlands 42 Sweden 16 EC 520 TAC 520 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Common sole Solea solea Zone: II, North Sea SOL/24. Belgium 1 417 Denmark 648 Germany 1 133 France 283 The Netherlands 12 790 United Kingdom 729 EC 17 000 TAC 17 000 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Common sole Solea solea Zone: Vb (EC waters), VI, XII, XIV SOL/561214 Ireland 68 United Kingdom 17 EC 85 TAC 85 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Common sole Solea solea Zone: VIIa SOL/07A. Belgium 394 France 5 Ireland 98 The Netherlands 125 United Kingdom 178 EC 800 TAC 800 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Common sole Solea solea Zone: VIIb,c SOL/7BC. France 10 Ireland 55 EC 65 TAC 65 Precautionary TAC where where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Common sole Solea solea Zone: VIId SOL/07D. Belgium 1 588 France 3 177 United Kingdom 1 135 EC 5 900 TAC 5 900 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Common sole Solea solea Zone: VIIe SOL/07E. Belgium 11 France 113 United Kingdom 176 EC 300 TAC 300 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Common sole Solea solea Zone: VIIf,g SOL/7FG. Belgium 656 France 66 Ireland 33 United Kingdom 295 EC 1 050 TAC 1 050 Analytical TAC where deductions of Article 5(2) of Regulation (EC) No 847/96 apply. Species: Common sole Solea solea Zone: VIIh,j,k SOL/7HJK. Belgium 32 France 65 Ireland 176 The Netherlands 52 United Kingdom 65 EC 390 TAC 390 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Common sole Solea solea Zone: VIIIa,b SOL/8AB. Belgium 45 Spain 8 France 3 300 The Netherlands 247 EC 3 600 TAC 3 600 © Species: Sole Solea spp. Zone: VIIIc,d,e, IX, X, CECAF 34.1.1 (EC waters) SOX/8CDE34 Spain 572 Portugal 948 EC 1 520 TAC 1 520 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Sprat Sprattus sprattus Zone: Skagerrak and Kattegat SPR/03A. Denmark 33 504 (95) Germany 70 (95) Sweden 12 676 (95) EC 46 250 (95) TAC 50 000 (96) Species: Sprat Sprattus sprattus Zone: IIa (EC waters), North Sea (EC waters) SPR/2AC4-C Belgium 2 738 Denmark 216 683 Germany 2 738 France 2 738 The Netherlands 2 738 Sweden 1 330 (97) United Kingdom 9 035 EC 238 000 (100) Norway 15 000 (98) (100) Faroe Islands 4 000 (99) TAC 257 000 Species: Sprat Sprattus sprattus Zone: VIIde SPR/7DE. Belgium 50 Denmark 3 120 Germany 50 France 670 The Netherlands 670 United Kingdom 5 040 EC 9 600 TAC 9 600 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Spurdog/dogfish Squalus acanthias Zone: IIa (EC waters), North Sea (EC waters) DGS/2AC4-C Belgium 76 Denmark 435 Germany 79 France 139 The Netherlands 119 Sweden 6 United Kingdom 3 618 EC 4 472 (102) Norway 200 (101) (102) TAC 4 672 Species: Horse mackerel Trachurus spp. Zone: IIa (EC waters), North Sea (EC waters) JAX/2AC4-C Belgium 74 Denmark 31 811 Germany 2 399 France 51 Ireland 1 846 The Netherlands 5 161 Sweden 750 United Kingdom 4 696 EC 46 788 (105) Norway 1 600 (103) (105) Faroe Islands 7 000 (104) TAC 50 267 Species: Horse mackerel Trachurus spp. Zone: Vb (EC waters), VI, VII, VIIIa,b,d,e, XII, XIV JAX/578/14 Denmark 11 966 Germany 9 564 Spain 13 062 France 6 320 Ireland 31 137 The Netherlands 45 631 Portugal 1 264 United Kingdom 12 935 EC 131 879 Faroe Islands 7 000 (106) (107) TAC 137 000 Analytical TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Horse mackerel Trachurus spp. Zone: VIIIc, IX JAX/8C9. Spain 29 587 (108) France 377 (108) Portugal 25 036 (108) EC 55 000 TAC 55 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Horse mackerel Trachurus spp. Zone: X, CECAF (109) JAX/X34PRT Portugal 3 200 EC 3 200 TAC 3 200 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Horse mackerel Trachurus spp. Zone: CECAF (EC waters) (110) JAX/341PRT Portugal 1 600 EC 1 600 TAC 1 600 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Horse mackerel Trachurus spp. Zone: CECAF (EC waters) (111) JAX/341SPN Spain 1 600 EC 1 600 TAC 1 600 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Norway pout Trisopterus esmarki Zone: IIa (EC waters), Skagerrak and Kattegat, North Sea (EC waters) NOP/2A3A4- Denmark 172 840 Germany 33 The Netherlands 127 EC 173 000 (116) Norway 5 000 (112) (113) (116) Faroe Islands 20 000 (114) (115) TAC 198 000 Precautionary TAC where Articles 3 and 4 of Regulation (EC) No 847/96 apply. Species: Norway pout Trisopterus esmarki Zone: IV (Norwegian waters) NOP/04-N. Denmark 47 500 (117) (118) United Kingdom 2 500 (117) (118) EC 50 000 (117) (118) (119) TAC Not relevant Species: Industrial fish Zone: IV (Norwegian waters) I/F/04-N. Sweden 800 (120) (121) EC 800 (122) TAC Not relevant Species: Combined quota Zone: EC waters of zones Vb, VI, VII R/G/5B67-C EC Not subject to restriction Norway 600 (123) (124) TAC Not relevant Species: Other species Zone: IV (Norwegian waters) OTH/04-N. Belgium 60 Denmark 5 500 Germany 620 France 255 The Netherlands 440 Sweden pm (125) United Kingdom 4 125 EC 11 000 (126) TAC Not relevant Species: Other species Zone: EC waters of zones IIa, IV, VIa north of 56 ° 30 ²N OTH/2A46AN EC Not subject to restriction Norway 5 000 (127) (129) Faroe Islands 400 (128) TAC Not relevant (1) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (2) EC waters excluding waters within 6 miles of United Kingdom baselines at Shetland, Fair Isle and Foula. (3) Except Denmark and the United Kingdom. (4) To be taken in the North Sea. (5) Includes Norway pout and a maximum of 4 000 tonnes of sprat. The sprat and a maximum of 6 000 tonnes of Norway pout may be fished in division VIa north of 56 °30 ²N. (6) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (7) Landed as the entire catch or sorted from the remainder of the catch. (8) To be taken in Skagerrak. (9) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (10) Landed as the entire catch or sorted from the remainder of the catch, Member States must inform the Commission of their landings of herring distinguishing between ICES Divisions IVa and IVb (zones HER/04A. and HER/04B.). (11) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. (12) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters south of 62 ° N (HER/04-NFS) EC 50 000 () (13) By-catches of cod, haddock, pollack and whiting and saithe shall be counted against the quota for these species. (14) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (15) Landed as the entire catch or sorted from the remainder of the catch. (16) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a line running due south from Landguard Point (51 °56 ² N, 1 °19.1 ² E) to latitude 51 °33 ² N and hence due west to a point on the coast of the United Kingdom. (17) Transfers of up to 50 % of this quota may be affected to ICES Division IVb. However, such transfers must be notified in advance to the Commission. (18) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (19) Reference is to the herring stock in ICES Division VIa, north of 56 °00 ² N and in that part of VIa which is situated east of 07 °00 ² W and north of 55 °00 ² N, excluding the Clyde. (20) This quota may only be taken in Division VIa north of 56 °30 ² N. (21) Reference is to the herring stock in ICES Division VIa, south of 56 °00 ² N and west of 07 °00 ² W. (22) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point. (23) ICES Division VIIa is reduced by the area added to the ICES area VIIghjk bounded:  to the north by latitude 52 ° 30 ²N  to the south by latitude 52 ° 00 ²N  to the west by the coast of Ireland  to the east by the coast of the United Kingdom. (24) ICES Division VIIg,h,j,k is increased by the area bounded:  to the north by latitude 52 ° 30 ²N,  to the south by latitude 52 ° 00 ²N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (25) This TAC will be reviewed during 2004 in the light of new scientific advice. (26) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (27) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. (28) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (COD/04-NFS) EC 19 694 () (29) Pending the conclusion of Consultations between the European Community, on behalf of Sweden, and Norway, for 2004. (30) Only to be fished with long line. (31) Excluding an estimated 874 tonnes of industrial by-catch. (32) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (33) Of which 40 649 tonnes to be caught and landed by vessels holding special fishing permits under the provisions of Paragraph 17 of Annex IV. (34) Excluding an estimate of 2 634 tonnes of industrial by-catch. (35) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (HAD/04-NFS) EC 31 357 () (36) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (37) To be revised according to new scientific advice during 2004. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in division VIIa (HAD/07A.): Belgium 24 France 109 Ireland 649 United Kingdom 718 EC 1 500 When reporting to the Commission the uptake of their quotas, Member States shall specify quantities taken in VIIa. Landings of haddock caught in Division VIIa will be prohibited when the totality of such landings exceeds 1 500 tonnes. (38) Excluding an estimated 750 tonnes of industrial by-catch. (39) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (40) Excluding an estimaded 2 106 tonnes of industrial by-catch. (41) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. (42) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified. Norwegian waters (WHG/04-NFS) EC 9 756 () (43) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (44) Within an overall TAC of 39 100 tonnes for the northern stock of hake. (45) Within an overall TAC of 39 100 tonnes for the northern stock of hake. (46) Within an overall TAC of 39 100 tonnes for the northern stock of hake. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VIIIabde (HKE/8ABDE.) Belgium 26 Spain 1 043 France 1 043 Ireland 130 The Netherlands 13 United Kingdom 586 EC 2 841 (47) Within an overall TAC of 39 100 tonnes for the northern stock of hake. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Vb (EC waters), VI, VII, XII, XIV (HKE/571214) Belgium 1 Spain 1 303 France 2 346 The Netherlands 4 EC 3 655 (48) Within a total quota of 120 000 tonnes in EC waters. (49) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (50) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (51) Of which up to 75 % may be taken in areas VIIIc, IX, X, CECAF 34.1.1 (EC waters). (52) May be fished in EC waters in areas II, IVa, VIa north of 56 °30 ² N, VIb, VII west of 12 ° W. (53) Of which up to 500 tonnes may consist of argentine (Argentina spp.). (54) Catches of blue whiting may include unavoidable catches of argentine (Argentina spp.) (55) May be fished in EC waters in areas VIa north of 56 °30 ² N, VIb, VII west of 12 ° W. (56) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: IVa WHB/04A-C Norway 40 000 () (57) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. Special conditions: Any part of the abovementioned quotas may be fished in ICES Division Vb (EC waters), sub-areas VI, VII, XII and XIV. (58) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (59) To be fished by trawl, by-catches of roundnose grenadier and black scabbard fish to be counted against this quota. (60) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Sub-areas VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Sub-areas VI and VII shall not exceed pm tonnes. (61) Including tusk. The quotas for Norway are ling 9 500 tonnes, and tusk 5 000 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with longlines in ICES Division Vb and Sub-areas VI and VII. (62) Including blue ling and tusk. Only to be taken by long lines in VIa (north of 56 ° 30 ² N) and VIb. (63) Of which an incidental catch of other species of 20 % per ship, at any moment, is authorised in Sub-area VI. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Sub-area VI shall not exceed 75 tonnes. (64) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (65) TAC to be revised to 21 350 tonnes and allocated to Member States when Council decides on management arrangements to control catches in fisheries that catch Nephrops and cod. (66) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (67) To be fished in area IV. (68) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (69) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (70) By-catches of cod, haddock, pollack, whiting and saithe shall be counted against the quotas for these species. (71) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 m deep. (72) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (73) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (PLE/04-NFS) EC 30 000 () (74) May only be taken in IV (EC waters) and Skagerrak. Catches taken within this quota are to be deducted from Norway's share of the TAC. (75) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (POK/04-NFS) EC 91 200 () (76) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (77) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (78) Fishing in VI is restricted to long lines. (79) Including a fishery by this Member State of 1 865 tonnes of mackerel in ICES Division IIIa and in EC waters of ICES Division IVab (MAC/3A/4AB). (80) Including 260 tonnes to be taken in Norwegian waters of ICES Sub-area IV(MAC/04-N.). (81) When fishing in Norwegian waters, by-catches of cod, haddock, pollack and whiting and saithe shall be counted against the quotas for these species. (82) Including 1 865 tonnes accruing from conditions defined in footnote 2 of the Annex of the Agreed Records of Conclusions of Fisheries Consultations between the European Community and Norway, Brussels, 9 December 1995. (83) Including 636 tonnes accruing from the arrangement between the European Community and Norway for 2004 on the Management of the joint EU-Norway share of the NEAFC allowable catch. (84) To be deducted from Norway's share of the TAC (access quota). This quota may be fished in division IVa only, except for 3 000 tonnes that may be fished in division IIIa. (85) TAC agreed by the EC, Norway and Faroe Islands for the northern area. (86) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified (): IIIa MAC/03A. IIIa, IVb,c MAC/3A/4BC IVb MAC/04B. IVc MAC/04C. IIa (non-EC waters), VI, from 1 January to 31 March 2004 MAC/2A6. Denmark 4 130 4 020 France 440 The Netherlands 440 Sweden 340 10 United Kingdom 440 Norway 3 000 (87) May be fished only in IIa, IVa, VIa (north of 56 °30 ² N), VIId, e, f, h. (88) Of which 1 301 tonnes may be fished in ICES Division IVa north of 59 °N (EC zone) from 1 January to 15 February and from 1 October to 31 December. A quantity of 3 589 tonnes of the Faroe Islands' own quota may be fished in ICES Division VIa (north of 56 °30 ²N) throughout the year and/or in ICES Divisions VIIe, f, h, and/or ICES Division IVa. (89) TAC agreed by the EC, Norway and Faroe Islands for the northern area. (90) Including 9 784 tonnes accruing from the Arrangement between the Norway and the European Community on the Management of the joint EU-Norway share of the NEAFC allowable catch 2004. (91) Until the date of accession of the new Member States, the EC quota is 296 349 tonnes. (92) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified, and only during the periods 1 January to 15 February and 1 October to 31 December. IVa (EC waters) MAC/04A-C. Germany 5 690 France 3 794 Ireland 18 966 The Netherlands 8 297 United Kingdom 52 158 Norway 12 020 () Faroe Islands 1 301 () () North of 59 ° N (EC zone) from 1 January to 15 February and from 1 October to 31 December. (93) North of 59 ° N (EC zone) from 1 January to 15 February and from 1 October to 31 December. (94) The quantities subject to exchange with other Member States may be taken, up to a limit of 25 % of the quota of the donor Member State, in ICES area VIIIa,b,d (MAC/8ABD.). Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified. VIIIb (MAC/08B.) Spain 3 000 France 20 Portugal 5 000 (95) This quota may be fished with towed gears with a mesh size of no less than 16 mm and shall not be subject to the conditions defined in Article 2 of Regulation (EC) No 1434/98. (96) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (97) Including sandeel. (98) May only be fished in Sub-area IV (EC waters). (99) To be counted against the quota for sandeel in the North Sea. (100) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (101) Including catches taken with long lines of tope shark and velvet belly, bird beak dogfish, leafscale gulper shark, greater lantern shark, smooth lantern shark and Portuguese dogfish. This quota may only be taken in ICES Sub-areas IV, VI and VII. (102) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (103) May only be fished in Sub-area IV (EC waters). (104) Within a total quota of 7 000 tonnes for ICES Sub-Areas IV, VIa (north of 56 °30 ²N) and VII e,f,h. (105) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (106) This quota may only be fished in ICES areas IV, VIa (north of 56 ° 30 ² N) and VIIe, f, h. (107) Within a total quota of 7 000 tonnes for ICES Sub-areas IV, VIa (north of 56 °30 ²N) and VIIe,f,h. (108) Of which no more than 5 % may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 19 of Council Regulation (EC) No 850/98. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1.2. (109) Waters adjacent to the Azores under the sovereignty or jurisdiction of Portugal. (110) Waters adjacent to Madeira under the sovereignty or jurisdiction of Portugal. (111) Waters adjacent to the Canary Islands under the sovereignty or jurisdiction of Spain. (112) This quota may be fished in ICES Division VIa, North of 56 °30 ²N. (113) Up to 5 000 tonnes may be taken as sandeel. (114) To be counted against the quota for sandeel in IIa (EC waters), North Sea (EC waters). (115) Up to 6 000 tonnes may be fished in division VIa north of 56 °30 ²N. (116) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (117) Including inextricably mixed horse mackerel. (118) 80 % of this quota may be taken as sand eel. (119) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (120) By-catches of cod, haddock, pollack and whiting and saithe to be counted against the quotas for these species. (121) Of which no more than 400 tonnes of horse mackerel. (122) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (123) Taken with long lines only; including rat tails, Mora mora and greater fork beard. (124) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (125) Quota allocated by Norway to Sweden of other species at a traditional level. (126) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (127) Limited to IIa and IV. Includes fisheries not specifically mentioned; exceptions may be introduced after consultations, as appropriate; catches of sole shall be limited to by-catches only. (128) Limited to by-catches of whitefish in IV and VIa. (129) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. ANNEX IC NORTH EAST ATLANTIC AND GREENLAND ICES areas I, II, IIIa, IV, V, XII, XIV and NAFO 0, 1 (Greenland waters) Species: Roundnose grenadier Coryphaenoides rupestris Zone: V, XIV (Greenland waters) RNG/514GRN Germany 1 629 United Kingdom 86 EC 2 000 (1) TAC Not relevant Species: Roundnose grenadier Coryphaenoides rupestris Zone: NAFO 0, 1 (Greenland waters) RNG/N01GRN Germany 1 035 EC 1 350 (2) TAC Not relevant Species: Herring Clupea harengus Zone: I, II (EC waters and International waters) HER/1/2. Belgium 25 Denmark 24 945 Germany 4 368 Spain 82 France 1 076 Ireland 6 458 The Netherlands 8 927 Portugal 82 Finland 366 Sweden 9 244 United Kingdom 15 948 EC 71 542 TAC Not relevant Species: Cod Gadus morhua Zone: I, II (Norwegian waters) COD/1N2AB- Germany 2 431 Greece 301 Spain 2 712 Ireland 301 France 2 232 Portugal 2 712 United Kingdom 9 431 EC 20 120 (3) TAC 486 000 Species: Cod Gadus morhua Zone: I, II b COD/1/2B. Germany 3 216 Spain 8 313 France 1 372 Poland 1 507 Portugal 1 755 United Kingdom 2 059 All Member States 100 (4) EC 18 322 (5) (6) TAC 486 000 Species: Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone: Vb (Faroese waters) C/H/05B-F. Germany 10 France 60 United Kingdom 430 EC 500 TAC Not relevant Species: Atlantic halibut Hippoglossus hippoglossus Zone: V, XIV (Greenland waters) HAL/514GRN EC 200 (7) (8) TAC Not relevant Species: Atlantic halibut Hippoglossus hippoglossus Zone: NAFO 0, 1 (Greenland waters) HAL/N01GRN EC 200 (9) (10) TAC Not relevant Species: Capelin Mallotus villosus Zone: IIb CAP/02B. EC 0 (11) TAC 0 (12) Species: Capelin Mallotus villosus Zone: V, XIV (Greenland waters) CAP/514GRN All Member States 49 285 EC 95 985 (13) TAC Not relevant Species: Haddock Melanogrammus aeglefinus Zone: I, II (Norwegian waters) HAD/1N2AB- Germany 471 France 283 United Kingdom 1 446 EC 2 200 (14) TAC Not relevant Species: Blue whiting Micromesistius poutassou Zone: I, II (international waters) EC 20 000 TAC Not relevant Species: Blue whiting Micromesistius poutassou Zone: I, II (Norwegian waters) WHB/1/2-N. Germany 500 France 500 EC 1 000 (15) TAC Not relevant Species: Blue whiting Micromesistius poutassou Zone: Vb (Faroese waters) WHB/05B-F. Denmark 7 040 United Kingdom 7 040 All Member States 1 920 EC 16 000 TAC Not relevant Species: Ling and Blue Ling Molva molva and Molva dypterigia Zone: Vb (Faroese waters) B/L/05B-F. Germany 950 (16) France 2 106 (16) United Kingdom 184 (16) EC 3 240 (16) TAC Not relevant Species: Northern prawn Pandalus borealis Zone: V, XIV (Greenland waters) PRA/514GRN Denmark 1 012 France 1 012 EC 5 675 (17) TAC Not relevant Species: Saithe Pollachius virens Zone: I, II (Norwegian waters) POK/1N2AB- Germany 2 880 France 463 United Kingdom 257 EC 3 600 (18) TAC Not relevant Species: Saithe Pollachius virens Zone: I, II (International waters) POK/1/2INT EC 0 TAC Not relevant Species: Saithe Pollachius virens Zone: Vb (Faroese waters) POK/05B-F. Belgium 50 Germany 310 France 1 510 The Netherlands 50 United Kingdom 580 EC 2 500 TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: I, II (Norwegian waters) GHL/1N2AB- Germany 50 United Kingdom 50 EC 100 (19) TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: I, II (International waters) GHL/1/2INT EC 0 TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: V, XIV (Greenland waters) GHL/514GRN Germany 4 038 United Kingdom 213 EC 4 800 (20) TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: NAFO 0,1 (Greenland waters) GHL/N01GRN Germany 550 EC 1 500 (21) TAC Not relevant Species: Mackerel Scomber scombrus Zone: IIa (Norwegian waters) MAC/02A-N. Denmark 12 020 (22) EC 12 020 (22) (23) TAC Not relevant Species: Mackerel Scomber scombrus Zone: Vb (Faroese waters) MAC/05B-F Denmark 3 589 (24) EC 3 589 TAC Not relevant Species: Redfish Sebastes spp. Zone: V, XII, XIV (25) (26) RED/51214. Estonia 350 Germany 11 175 (26) Spain 1 963 (26) France 1 044 (26) Ireland 4 (26) The Netherlands 5 (26) Poland 1 007 (26) Portugal 2 346 (26) United Kingdom 27 (26) EC 16 563 (26) (27) TAC 120 000 (26) Species: Redfish Sebastes spp. Zone: I, II (Norwegian waters) RED/1N2AB- Germany 512 Spain 63 France 56 Portugal 269 United Kingdom 100 EC 1 000 (28) TAC Not relevant Species: Redfish Sebastes spp. Zone: V, XIV (Greenland waters) RED/514GRN Germany 21 168 France 107 United Kingdom 150 EC 25 500 (29) (30) (31) TAC Not relevant Species: Redfish Sebastes spp. Zone: Va (Icelandic waters) RED/05A-IS Belgium 100 (32) (33) Germany 1 690 (32) (33) France 50 (32) (33) United Kingdom 1 160 (32) (33) EC 3 000 (32) (33) TAC Not relevant Species: Redfish Sebastes spp. Zone: Vb (Faroese waters) RED/05B-F. Belgium 45 Germany 5 796 France 392 United Kingdom 67 EC 6 300 TAC Not relevant Species: Other species (34) Zone: I, II (Norwegian waters) OTH/1N2AB- Germany 150 (34) France 60 (34) United Kingdom 240 (34) EC 450 (34) (35) TAC Not relevant Species: Other species (36) Zone: Vb (Faroese waters) OTH/05B-F. Germany 305 France 275 United Kingdom 180 EC 760 TAC Not relevant Species: Flatfish Zone: Vb (Faroese waters) FLX/05B-F. Germany 180 France 140 United Kingdom 680 EC 1 000 (37) TAC Not relevant (1) Of which 285 tonnes are allocated to Norway, pending the conclusion of fisheries consultations with Norway for 2004. (2) Of which 315 tonnes are allocated to Norway, pending the conclusion of fisheries consultations with Norway for 2004. (3) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (4) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (5) The allocation of the share of the cod stock available to the Community in the zone Spitzbergen and Bear Island is entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (6) Until the date of accession of the new Member States, the EC quota is 18 618 tonnes. (7) Of which 200 tonnes to be fished only with long lines, are allocated to Norway, pending the conclusion of fisheries consultations with Norway for 2004. (8) If by-catches of Atlantic halibut in trawl cod and redfish fisheries imply over-runs of this quota, the Greenland authorities will provide solutions to the effect that Community cod and redfish fisheries can nevertheless continue until the respective quotas have been exhausted. (9) Of which 200 tonnes, to be fished only with long lines, are allocated to Norway, pending the conclusion of fisheries consultations with Norway for 2004 (10) If by-catches of Atlantic halibut in trawl cod and redfish fisheries imply over-runs of this quota, the Greenland authorities will provide solutions to the effect that Community cod and redfish fisheries can nevertheless continue until the respective quotas have been exhausted. (11) Without prejudice to the Community rights. (12) Subject to revision in the light of scientific advice. (13) Of which 6 700 tonnes are allocated to Norway pending the conclusion of fisheries consultations with Norway for 2004, 30 000 tonnes to Iceland and 10 000 tonnes to Faroe Islands. The Community share represents 70 % of the capelin TAC for the season. Upon revision of this TAC in the course of 2004, the Community quota shall be revised accordingly. (14) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (15) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (16) By-catches up to 1 080 tonnes of roundnose grenadier and black scabbard fish to be counted against this quota. (17) Of which 2 500 tonnes are allocated to Norway pending the conclusion of fisheries consultations with Norway for 2004 and 1 150 tonnes to Faroe Islands. (18) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (19) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (20) Of which 400 tonnes are allocated to Norway pending the conclusion of fisheries consultations with Norway for 2004 and 150 tonnes are allocated to Faroe Islands. (21) Of which 800 tonnes are allocated to Norway pending the conclusion of fisheries consultations with Norway for 2004 and 150 tonnes are allocated to the Faroe Islands. (22) May also be fished in sub-area IV (Norwegian waters) and in Division IIa (non-EC waters). (23) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (24) May be fished in IVa (EC waters). (25) EC waters and international waters. (26) May be taken in the NAFO Regulatory Area Sub-area 2, Divisions IF and 3K but shall be counted against the quota for V, XII, XIV within a total quota of 25 000 tonnes. (27) Until the date of accession of the new Member States, the quota for EC will be 16 563 tonnes. (28) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (29) A maximum of 20 000 tonnes may be fished by pelagic trawl. Catches from the bottom trawl fishery and the pelagic trawl fishery shall be reported separately. May be fished East or West. (30) 3 575 tonnes to be fished with pelagic trawl are allocated to Norway, pending the conclusion of fisheries consultations with Norway for 2004. (31) 500 tonnes are allocated to the Faroe Islands. Catches from the bottom trawl and pelagic trawl fisheries shall be reported separately. (32) Including unavoidable by-catches (cod not allowed). (33) To be fished between July and December. (34) Only as by-catch. (35) Provisional quota, pending the conclusion of fisheries consultations with Norway for 2004. (36) Excluding fish species of no commercial value. (37) Including Greenland halibut. ANNEX ID NORTH WEST ATLANTIC Area of NAFO All TACs and associate conditions are adopted in the framework of NAFO. Species: Cod Gadus morhua Zone: NAFO 2J3KL COD/N2J3KL EC 0 (1) TAC 0 (1) Species: Cod Gadus morhua Zone: NAFO 3NO COD/N3NO. EC 0 (2) TAC 0 (2) Species: Cod Gadus morhua Zone: NAFO 3M COD/N3M. EC 0 (3) TAC 0 (3) Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 2J3KL WIT/N2J3KL EC 0 (4) TAC 0 (4) Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 3NO WIT/N3NO. EC 0 (5) TAC 0 (5) Species: American plaice Hippoglossoides platessoides Zone: NAFO 3M PLA/N3M. EC 0 (6) TAC 0 (6) Species: American plaice Hippoglossoides platessoides Zone: NAFO 3LNO PLA/N3LNO. EC 0 (7) TAC 0 (7) Species: Short fin squid Ilex illecebrosus Zone: NAFO sub-zones 3 and 4 SQI/N34. Estonia 128 (9) Latvia 128 (9) Lithuania 128 (9) Poland 227 (9) EC (8) (9) TAC 34 000 Species: Yellowtail flounder Limanda ferruginea Zone: NAFO 3LNO YEL/N3LNO. Estonia (11) (12) Latvia (11) (12) Lithuania (11) (12) Poland (11) (12) EC 290 (10) TAC 14 500 Species: Capelin Mallotus villosus Zone: NAFO 3NO CAP/N3NO. EC 0 (13) TAC 0 (13) Species: Northern prawn Pandalus borealis Zone: NAFO 3L (14) PRA/N3L. Estonia 144 (15) Latvia 144 (15) Lithuania 144 (15) Poland 144 (15) EC 144 (15) (16) TAC 13 000 Species: Northern prawn Pandalus borealis Zone: NAFO 3M (17) PRA/N3M. TAC (18) Species: Greenland halibut Reinhardtius hippoglossoides Zone: NAFO 3LMNO GHL/N3LMNO Estonia (19) (20) Germany 408 Latvia (19) (20) Lithuania (19) (20) Poland (19) (20) Spain 5 482 Portugal 2 313 EC 8 203 TAC 14 820 Species: Redfish Sebastes spp. Zone: NAFO 3M RED/N3M. Estonia 1 571 (21) Germany 513 (21) Spain 233 (21) Latvia 1 571 (21) Lithuania 1 571 (21) Portugal 2 354 (21) EC 7 813 (21) (22) Poland 124 (21) (23) (24) TAC 5 000 (21) Species: Redfish Sebastes spp. Zone: NAFO 3LN RED/N3LN. EC 0 (25) TAC 0 (25) Species: Redfish Sebastes spp. Zone: NAFO Sub-area 2, Divisions IF and 3K RED/N1F3K. Estonia (26) Latvia (26) Lithuania (26) TAC 32 500 (1) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (2) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (3) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (4) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (5) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (6) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (7) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (8) No specified Community share, an amount of 29 467 tonnes is available to Canada and the EC Member States except Estonia, Latvia, Lithuania and Poland. (9) To be fished between 1 July and 31 December. (10) All Member States except Estonia, Latvia, Lithuania and Poland and to be fished as by-catches only. The fishery will be closed when the entire quota is taken. (11) A total of 73 tonnes is available to the fishing vessels of these new Member States, and only as by-catch. (12) The competent authorities of Estonia, Latvia, Lithuania and Poland shall inform the Executive Secretary of NAFO, at least 48 hours in advance of the entry of their vessels into the NAFO Area, of the intention to enter into the NAFO Area, and to fish on this quota in accordance with NAFO rules. Catches taken by vessels under this quota shall be reported to the Flag Member State and forwarded to the Executive Secretary of NAFO at 48 hour intervals. (13) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (14) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 °20 ²0 46 °40 ²0 2 47 °20 ²0 46 °30 ²0 3 46 °00 ²0 46 °30 ²0 4 46 °00 ²0 46 °40 ²0 (15) To be fished from 1 January to 31 March, 1 July to 14 September and 1 December to 31 December. (16) All Member States except Estonia, Latvia, Lithuania and Poland. (17) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 °20 ²0 46 °40 ²0 2 47 °20 ²0 46 °30 ²0 3 46 °00 ²0 46 °30 ²0 4 46 °00 ²0 46 °40 ²0 When conducting a fishery for shrimp in this box, vessels shall, whether or not crossing the line separating NAFO Divisions 3L and 3M, report in accordance with point 1.3 of the annex to Regulation (EC) No 189/92 (OJ L 21, 30.1.1992, p. 4). Moreover, fishing for shrimp shall be prohibited from 1 June to 31 December 2004 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47 °55 ²0 45 °00 ²0 2 47 °30 ²0 44 °15 ²0 3 46 °55 ²0 44 °15 ²0 4 46 °35 ²0 44 °30 ²0 5 46 °35 ²0 45 °40 ²0 6 47 °30 ²0 45 °40 ²0 7 47 °55 ²0 45 °00 ²0 (18) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue special fishing permits for their fishing vessels engaging in this fishery, and shall notify those permits to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1627/94. By way of derogation from Article 8 of that regulation, permits will only become valid if the Commission has not objected within five working days following the notification. The maximum number of vessels and fishing time allowed shall be: Member State Maximum number of vessels Maximum number of fishing days Denmark 2 131 Estonia 8 1 667 Spain 10 257 Latvia 4 490 Lithuania 7 579 Poland 1 100 Portugal 1 69 Each Member State shall, within 25 days following the calendar month in which the catches are made, report monthly to the Commission the fishing days spent in Division 3M and in the area defined in footnote (1) above. (19) A total of 985 tonnes is available to the fishing vessels of these new Member States. (20) The competent authorities of Estonia, Latvia, Lithuania and Poland shall inform the Executive Secretary of NAFO, at least 48 hours in advance of the entry of their vessels into the NAFO Area, of the intention of vessels holding a special fishing permit pursuant to Article 34 (2) to fish on the others quota for Greenland Halibut in accordance with NAFO rules. Catches taken by such vessels under this quota shall be reported to the Flag Member State and forwarded to the Executive Secretary of NAFO at 48 hour intervals. (21) This quota is subject to compliance with the TAC of 5 000 tonnes established for this stock. Upon exhaustion of the TAC, the directed fishery for this stock shall be stopped irrespective of the level of catches. (22) Until the date of accession of the new Member States, the EC quota will be 3 100 tonnes. (23) May be fished within a total quota of 124 tonnes. (24) The competent authorities of Poland shall inform the Executive Secretary of NAFO, at least 48 hours in advance of the entry of their vessels into the NAFO Area, of the intention to enter into the NAFO Area, and to fish on this quota in accordance with NAFO rules. Catches taken by vessels under this quota shall be reported to the Flag Member State and forwarded to the Executive Secretary of NAFO at 48 hour intervals. (25) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 28. (26) To be fished within a total quota of 7 500 tonnes and to be shared with Canada, Cuba, France (St Pierre et Miquelon), Japan, Korea, Ukraine and USA. ANNEX IE HIGHLY MIGRATORY FISH All Areas TACS in this area are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT and IATTC. Species: Bluefin tuna Thunnus thynnus Zone: Atlantic Ocean, east of longitude 45 ° W, and Mediterranean BFT/AE045W Cyprus (1) Greece 326 Spain 6 317 France 6 233 Italy 4 920 Malta (1) Portugal 594 All Member States 60 (2) EC 18 450 TAC 32 000 Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, north of latitude 5 ° N SWO/AN05N Spain 5 682,4 Portugal 1 010,4 All Member States 148,5 (3) EC 6 841,3 TAC 14 000 Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, south of latitude 5 ° N SWO/AS05N Spain 5 488,5 Portugal 361,5 EC 5 850 TAC 15 776 Species: Northern Albacore Germo alalunga Zone: Atlantic Ocean, north of latitude 5 °N ALB/AN05N Ireland 5 216,1 (4) (6) Spain 26 649,1 (4) (6) France 6 909,1 (4) (6) United Kingdom 402,1 (4) (6) Portugal 1 953,1 (4) (6) EC 41 129,5 (4) (5) TAC 34 500 Species: Southern Albacore Germo alalunga Zone: Atlantic Ocean, south of latitude 5 ° N ALB/AS05N Spain 1 216,6 France 223,6 Portugal 474,5 EC 1 914,7 TAC 29 200 Species: Bigeye Tuna Thunnus obesus Zone: Atlantic Ocean BET/ATLANT Spain 18 838,2 France 8 177 Portugal 8 922 EC 35 937,2 TAC Average catches of 1991-1992 Species: Blue marlin Makaira nigricans Zone: Atlantic Ocean BUM/ATLANT EC 103 TAC Not relevant Species: White marlin Tetrapturus alba Zone: Atlantic Ocean WHM/ATLANT EC 46,5 TAC Not relevant (1) Cyprus and Malta may fish under the ICCAT Others quota in accordance with the ICCAT Compliance Tables adopted at 2003 ICCAT Annual Meeting. (2) Except Cyprus, Greece, Spain, France, Italy, Malta and Portugal, and only as by-catch. (3) Except Spain and Portugal, and only as by-catch. (4) It is prohibited to use any gill net, bottom set gill net, trammel net and entangling net. (5) The number of Community fishing vessels fishing for Northern Albacore as a target species is fixed to 1 253 vessels in accordance with Article 10 (1) of Regulation (EC) No 973/2001. (6) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for Northern Albacore as a target species in accordance with Article 10 (4) of Regulation (EC) No 973/2001: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 EC 1 253 ANNEX IF ANTARCTIC Area of CCAMLR These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Community share is undetermined. Catches are monitored by the Secretariat of CCAMLR, who will communicate when fishing must cease due to TAC exhaustion. Species: Blackfin icefish Chaenocephalus aceratus Zone: FAO 48.3 Antarctic SSI/F483. TAC 2 200 (1) Species: Unicorn icefish Channichthys rhinoceratus Zone: FAO 58.5.2 Antarctic LIC/F5852. TAC 150 (2) Species: Antarctic icefish Champsocephalus gunnari Zone: FAO 48.3 Antarctic ANI/F483. TAC 2 887 (3) Species: Antarctic icefish Champsocephalus gunnari Zone: FAO 58.5.2 Antarctic (5) ANI/F5852. TAC 292 (4) Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 48.3 Antarctic TOP/F483. TAC 4 420 (6) (7) Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 48.4 Antarctic TOP/F484. TAC 28 (8) (9) Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 58.5.2 Antarctic TOP/F5852. TAC 2 873 (10) (11) Species: Krill Euphausia superba Zone: FAO 48 KRI/F48. TAC 4 000 000 (12) Species: Krill Euphausia superba Zone: FAO 58.4.1 Antarctic KRI/F5841. TAC 440 000 (13) Species: Krill Euphausia superba Zone: FAO 58.4.2 Antarctic KRI/F5842. TAC 450 000 (14) Species: Humped rockcod Gobionotothen gibberifrons Zone: FAO 48.3 Antarctic NOG/F483. TAC 1 470 (15) Species: Grey rockcod Lepidonotothen squamifrons Zone: FAO 48.3 Antarctic NOS/F483. TAC 300 (16) Species: Grey rockcod Lepidonotothen squamifrons Zone: FAO 58.5.2 Antarctic NOS/F5852. TAC 80 (17) Species: Marbled rockcod Notothenia rossii Zone: FAO 48.3 Antarctic NOR/F483. TAC 300 (18) Species: Crab Paralomis spp. Zone: FAO 48.3 Antarctic PAI/F483. TAC 1 600 (19) Species: South Georgia icefish Pseudochaenichthus georgianus Zone: FAO 48.3 Antarctic SGI/F483. TAC 300 (20) Species: Grenadier Macrourus spp. Zone: FAO 58.5.2 Antarctic GRV/F5852. TAC 360 (21) Species: Other species Zone: FAO 58.5.2 Antarctic OTH/F5852. TAC 50 (22) Species: Skates and rays Rajae Zone: FAO 58.5.2 Antarctic SRX/F5852. TAC 120 (23) (24) Species: Squid Martialia hyadesi Zone: FAO 48.3 Antarctic SQS/F483. TAC 2 500 (25) (1) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery should be closed. (2) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries should be closed. (3) This TAC is applicable for the period 1 December 2003 to 30 November 2004. Fishing for this stock during the period 1 March to 31 May 2004 shall be limited to 722 tonnes. (4) This TAC is applicable for the period 1 December 2003 to 30 November 2004. (5) For the purpose of this TAC, the area open to the fishery is defined as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line: (a) starting at the point where the meridian of longitude 72 °15 ²E intersects the Australia-France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53 °25 ²S; (b) then east along that parallel to its intersection with the meridian of longitude 74 °E; (c) then northeasterly along the geodesic to the intersection of the parallel of latitude 52 °40 ²S and the meridian of longitude 76 °E; (d) then north along the meridian to its intersection with the parallel of latitude 52 °S; (e) then northwesterly along the geodesic to the intersection of the parallel of latitude 51 °S with the meridian of longitude 74 °30 ²E; and (f) then southwesterly along the geodesic to the point of commencement. (6) This TAC is applicable for long-line fishery in the period 1 May to 31 August 2004 and for pot fishery 1 December 2003 to 30 November 2004. (7) Including 221 tonnes of skates and rays and 221 tonnes of Macrorus spp. as by-catch. (8) To be fished only with long-lines. (9) This TAC is applicable during a fishing season defined as that applied in Sub-area 48.3, or until the catch limit for Dissostichus eleginoides in Sub-area 48.4 is reached, or until the catch limit for Dissostichus eleginoides in Sub-area 48.3, as specified above, is reached, whichever is sooner. (10) This TAC is applicable for the trawl fishery in the period 1 December 2003 to 30 November 2004 and for the long-line fishery in the period 1 May to 31 August 2004. (11) This TAC is applicable for West of 79 °20 ²E only. Fishing east of this meridian within this zone is prohibited (see Annex XIV). (12) This TAC is applicable for the period 1 December 2003 to 30 November 2004. Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the sub-areas specified: Sub-area 48.1 (KRI/F481.) 1 008 000 Sub-area 48.2 (KRI/F482.) 1 104 000 Sub-area 48.3 (KRI/F483.) 1 056 000 Sub-area 48.4 (KRI/F484.) 832 000 (13) This TAC is applicable for the period 1 December 2003 to 30 November 2004. Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the areas specified Division 58.4.1 West of 115 ° E (KRI/F5841W) 277 000 Division 58.4.1 East of 115 ° E (KRI/F5841E) 163 000 (14) This TAC is applicable for the period 1 December 2003 to 30 November 2004. (15) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery should be closed. (16) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery should be closed. (17) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery should be closed. (18) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery should be closed. (19) This TAC is applicable for the period 1 December 2003 to 30 November 2004. (20) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery should be closed. (21) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries should be closed. (22) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries should be closed. (23) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries should be closed. (24) For the purposes of this TAC, skates and rays to be counted as one single species. (25) This TAC is applicable for the period 1 December 2003 to 30 November 2004. ANNEX II FISHING OPPORTUNITIES APPLICABLE IN 2004 FOR HERRING TO BE LANDED UNSORTED FOR PURPOSES OTHER THAN HUMAN CONSUMPTION (IN TONNES, LIVE WEIGHT) All catch limitations set out in this Annex are considered as quotas for the purposes of Article 3 and shall, therefore, be subject to the rules set out in Regulation (EC) No 2847/93, in particular Articles 14 and 15 thereof. Species: Herring (1) Clupea harengus Zone: Skagerrak and Kattegat HER/03A-BC Denmark 17 950 Germany 160 Sweden 2 890 EC 21 000 TAC 21 000 (2) Species: Herring (3) Clupea harengus Zone: IIa (EC waters), North Sea, VIId HER/2A47DX Belgium 189 Denmark 36 377 Germany 189 France 189 The Netherlands 189 Sweden 178 United Kingdom 691 EC 38 000 TAC 38 000 (4) (1) By-catches of herring taken in fisheries for species other than herring and landed unsorted. (2) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. (3) By-catches of herring taken in fisheries for species other than herring and landed unsorted. (4) Provisional TAC, pending the conclusion of fisheries consultations with Norway for 2004. ANNEX III SPECIAL MEASURES CONCERNING NORTH SEA HERRING 1. Member States shall adopt special measures concerning the capture, sorting or landing of herring taken from the North Sea or from the Skagerrak and Kattegat with a view to ensuring the observance of catch limitations, in particular those set out in Annex II. These measures shall include, in particular:  special control and inspection programmes;  fishing effort plans, including lists of authorised vessels and, where deemed necessary on the basis of quota exhaustion beyond the level of 70 %, limitations on the activity of authorised vessels;  control of trans-shipment and of practices which incur discarding;  where possible, temporary prohibition of fishing in areas where high by-catch rates of herring, in particular juveniles, are known to occur. 2. In the case of landings of herring unsorted from the remainder of the catch, Member States shall ensure that adequate sampling programmes are in place in order to monitor effectively all landings of by catches of herring. It shall be prohibited to land catches of fish containing unsorted herring in harbours where these sampling programmes are not in place. 3. Commission inspectors shall, in accordance with Article 29 of Regulation (EEC) No 2847/93 and whenever the Commission deems it necessary for the purposes of points 1 and 2, carry out independent inspections to verify the implementation by the competent authorities of the sampling programmes and of the special measures mentioned in point 1. 4. The Commission shall prohibit landings of herring if it is deemed that implementation of the measures mentioned in points 1 and 2 does not achieve a strict control of fishing mortality of herring in all fisheries. 5. All landings of herring caught in ICES areas IIIa, IV and VIId by vessels which carry on board only towed nets of mesh sizes equal to or greater than 32 mm, while taking these catches in these areas, will be counted against a relevant quota as defined in Annex I. 6. All landings of herring caught in ICES areas IIIa, IV and VIId by vessels which carry on board towed nets of mesh size less than 32 mm, while taking these catches in these areas, will be counted against a relevant quota as defined in Annex II. Herring landed by vessels operating within these conditions shall not be offered for sale for human consumption. ANNEX IV TRANSITIONAL TECHNICAL MEASURES 1. Type of gear authorised for cod fishery in the Baltic Sea 1.1. Towed nets 1.1.1. Without exit windows Towed nets without an exit window shall be prohibited. 1.1.2. With exit windows By way of derogation from the provisions of special selectivity devices in Annex V to Regulation (EC) No 88/98, the provisions in Appendix 1 to this Annex shall apply. 1.2. Gillnets By way of derogation from the provisions of Annex IV to Regulation (EC) No 88/98, the minimum mesh size for gillnets shall be 110 mm. The nets shall not exceed a maximum length of 12 km for vessels with an overall length of up to and including 12 m. The nets shall not exceed a maximum length of 24 km for vessels with an overall length of more than 12 m. The soaking time of the nets shall not exceed 48 hours counting from the time the nets are first put in the water to the time when the nets are fully recovered on board the fishing vessel. 2. By-catch of cod in the Baltic Sea By way of derogation from the provisions of Article 3(4) of Regulation (EC) No 88/98, no undersized cod may be kept on board. However, by way of derogation from the provisions of Article 3(5) of that Regulation, the by-catch of cod taken when fishing for herring and sprat with mesh sizes of 32 mm or smaller shall not exceed 3 % by weight. Of this by-catch, no more than 5 % of undersized cod shall be kept on board. By-catches of cod may not exceed 10 % when fishing for other species than herring and sprat with trawls and Danish seines other than those referred to in point 1.1.2. 3. Minimum size for cod By way of derogation from the provisions laid down in Annex III to Regulation (EC) No 88/98, the minimum size for cod shall be 38 cm. 4. Summer ban for Baltic cod Fishing for cod shall be prohibited in the Baltic Sea, the Belts and the Sound from 1 June to 31 August 2004 inclusive. 5. Closure of Bornholm Deep Fishing shall be prohibited from 15 May to 31 August 2004 in the Bornholm Deep, in the maritime area defined by the lines connecting the following coordinates:  latitude 55 °30 ²N, longitude 15 °30 ²E.  latitude 55 °30 ²N, longitude 16 °30 ²E.  latitude 55 °00 ²N, longitude 16 °30 ²E.  latitude 55 °00 ²N, longitude 16 °00 ²E.  latitude 55 °15 ²N, longitude 16 °00 ²E.  latitude 55 °15 ²N, longitude 15 °30 ²E.  latitude 55 °30 ²N, longitude 15 °30 ²E. 6. Technical conservation measures in the Skagerrak and in the Kattegat Notwithstanding the conditions set out in Annex IV of Regulation (EC) No 850/98, the following rules shall apply in 2004: (a) A mesh size of 35 mm shall apply when fishing for prawns (Pandalus borealis); (b) A mesh size of 30 mm shall be used when fishing for argentine (Argentina spp.); (c) When fishing for whiting with a mesh size of 70 to 89 mm, the by-catches shall not exceed 30 % for the following species: cod, haddock, hake, plaice, witch, lemon sole, turbot, brill, flounder, megrim, dab, saithe and lobster; (d) When fishing for Norway lobster with a mesh size of 70 to 89 mm, the by-catches should not exceed 60 % for the following species: cod, haddock, hake, plaice, witch, lemon sole, turbot, brill, flounder, megrim, whiting, dab, saithe and lobster; (e) When fishing for prawns (Pandalus borealis) with a mesh size of 35 to 69 mm, the by-catches should not exceed 50 % for the following species: cod, haddock, hake, plaice, witch, lemon sole, turbot, brill, flounder, herring, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster; (f) In all fisheries other than those covered in (c), (d) and (e), using a mesh size below 90 mm, the by-catches should not exceed 10 % for the following species: cod, haddock, hake, plaice, witch, lemon sole, turbot, brill, flounder, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster. 7. Rockall Haddock box All fishing, except with longlines, shall be prohibited in Community and in international waters in the box bounded by the following coordinates: Point No Latitude Longitude 1 57 °00 ²N 15 °00 ²W 2 57 °00 ²N 14 °00 ²W 3 56 °30 ²N 14 °00 ²W 4 56 °30 ²N 15 °00 ²W 8. Fishing for herring in area IIa (EC waters) Fishing with towed gear of a mesh size less than 54 mm or with purse seines in area IIa (EC waters) is allowed only between 1 March and 15 May. 9. Technical conservation measures in the Mediterranean The fisheries currently operating under the derogations, provided for in Article 3(1) and (1a) and Article 6(1) and (1a) of Regulation (EC) No 1626/94, may temporarily continue their activity in 2004. 10. Closure of an area for sandeel fisheries It shall be prohibited to land or retain on board sandeels caught within the geographical area bounded by the east coast of England and Scotland, and a line sequentially joining the following coordinates:  the east coast of England at latitude 55 °30 ²N,  latitude 55 °30 ²N, longitude 1 °00 ²W,  latitude 58 °00 ²N, longitude 1 °00 ²W,  latitude 58 °00 ²N, longitude 2 °00 ²W,  the east coast of Scotland at longitude 2 °00 ²W,  the east coast of Scotland at longitude 2 °00 ²W, However, a limited fishery will be allowed in order to monitor the sandeel stock in the area and the effects of the closure. 11. Specific provisions for the Gulf of Riga 11.1. Special fishing permit 1. In order to exercise fishing activities in the Gulf of Riga vessels shall hold a special fishing permit issued in accordance with Article 7 of Regulation (EC) No 1627/94. 2. Member States shall ensure that vessels to which a special fishing permit referred to in paragraph 1 has been issued are included in a list containing their name and internal registration number to be provided to the Commission by each Member State. Vessels included in the list shall satisfy the following conditions: (a) the total engine power (kW) of the vessels within the lists must not exceed that observed for each Member State in the years 2000-2001 in the Gulf of Riga; (b) the engine power of a vessel must not exceed 221 kilowatts (kW) at any time. 11.2. Replacement of vessels or engines 1. Any individual vessel on the list referred to in point 11.1.2 may be replaced by another vessel or vessels, provided that: (a) such replacement will not lead to an increase in the total engine power as indicated in point 11.1.2 (a) in the Member State concerned; and (b) the engine power of any replacement vessel does not exceed 221 kW at any time. 2. An engine of any individual vessel included in the list referred to in point 11.1.2 may be replaced, provided that: (a) the replacement of an engine does not lead to the vessel's engine power exceeding 221 kW at any time; and (b) the power of the replacement engine is not such that replacement will lead to an increase in the total engine power as indicated in point 11.1.2 (a) for the Member State concerned. 12. Weighing procedures for herring, mackerel and horse mackerel 12.1. The following procedures shall apply to landings in the European Community by Community and third country vessels of quantities per landing exceeding 10 tonnes of herring, mackerel, and horse mackerel, or a combination thereof, taken in: for herring, ICES Sub-areas I, II and Divisions III a North, IV, Vb, VI and VII b, c, d, for mackerel and horse mackerel, in ICES Sub-area IIa and Divisions III a, b, d, IV, VI and VII. 12.2. Landings referred to in point 12.1 are only permitted in designated ports. 12.3. Each Member State concerned shall transmit to the Commission before 15 January 2004 the list of designated ports in which landings of herring, mackerel and horse mackerel may take place and, within 30 days thereafter, inspection and surveillance procedures for those ports including the terms and conditions for recording and reporting the quantities of any of the species and stocks referred to in point 12.1 within each landing. The Commission shall transmit this information as well as ports designated by third countries to all Member States concerned. 12.4. The master of a fishing vessel referred to in point 12.1 shall inform the competent authorities of the Member State in which the landing is to be made, at least four hours in advance of entry to port of landing of the Member State concerned, of: (a) the port he intends to enter; (b) the estimated time of arrival at that port; (c) the quantities in kilograms live weight by species retained on board. The competent authorities of the Member State concerned shall require that the discharge does not commence until authorised to do so. 12.5. By way of derogation from the provisions of point 4.2 of Annex IV to Regulation (EEC) No 2807/83 the master of a fishing vessel shall submit, immediately upon arrival to port, the relevant page or pages of the logbook as demanded by the competent authority at the port of landing. The quantities retained on board, notified prior to landing as referred to in point 12.4(c), shall be equal to the quantities recorded in the logbook after its completion. By way of derogation from the provisions of Article 5(2) of Regulation (EEC) No 2807/83 the permitted margin of tolerance in estimates recorded into the logbook of the quantities in kilograms of fish retained on board of vessels shall be 7 %. 12.6. All buyers purchasing fresh fish shall weigh all quantities received. The weighing shall be carried out prior to the fish being sorted, processed, held in cold storage, transported from the port of landing or resold. When determining the weight any deduction for water shall not exceed 2 %. In addition to the obligations set out in Article 9(1) and (2) of Regulation (EC) No 2847/93 the processor or buyer of the quantities landed shall submit to the competent authorities of the Member State concerned a copy of the invoice or a document replacing it, as referred to in Article 22(3) of the sixth Council Directive 77/388/EEC on the harmonisation of the laws of the Member States relating to turnover taxes  Common system of value added tax: uniform basis of assessment (1). Any such invoice or document shall include the information required by the provisions of Article 9(3) of Regulation (EC) No 2847/93 and shall be submitted on demand or within 48 hours of the completion on the weighing. 12.7. All buyers or holders of frozen fish shall weigh the quantities landed prior to the fish being processed, held in cold storage, transported from the port of landing or resold. Any tare weight equal to the weight of boxes, plastic or other containers in which the fish to be weighed is packed may be deducted from the weight of any quantities landed. Alternatively, the weight of frozen fish packed in boxes may be determined by multiplying the average weight of a representative sample based on weighing the contents removed from the box and without plastic packaging whether or not after the thawing of any ice on the surface of the fish. Member States shall notify before 31 January 2004 their sampling methodology, which shall be approved by the Commission. 12.8. The competent authorities of a Member State shall ensure that the fish is weighed in the presence of a controller. 13. Restrictions on fishing for Cod in West of Scotland Until 31 December 2004, it shall be prohibited to conduct any fishing activity within the area enclosed by sequentially joining with straight lines the following geographical coordinates: 59 °05 ²N, 06 °45 ²W 59 °30 ²N, 06 °00 ²W 59 °40 ²N, 05 °00 ²W 60 °00 ²N, 04 °00 ²W 59 °30 ²N, 04 °00 ²W 59 °05 ²N, 06 °45 ²W. 14. Mesh size ranges, target species and required catch percentages applicable to the use of a single mesh size range in towed gears in the Skagerrak and the Kattegat By way of derogation from the provisions of towed gears in Skagerrak and Kattegat as laid down in Annex IV to Regulation (EC) No 850/98, the provisions in Appendix 2 to this Annex shall apply from 1 March 2004. 15. Purse seines in the Eastern Pacific Ocean (Regulatory Area of the Inter-American Tropical Tuna Commission (IATTC)) The fishing by purse-seine vessels for Yellowfin Tuna (Thunnus albacares), Bigeye Tuna (Thunnus obesus) and Skipjack Tunas (Katsuwonus pelamis) shall be prohibited from 1 August to 11 September 2004, in the area defined by the following limits: the Pacific coastlines of the Americas, longitude 150 ° W, latitude 40 ° N, latitude 40 ° S. As of the date of application of this Regulation purse seiners fishing for tuna in the Regulatory Area of the Inter-American Tropical Tuna Commission shall retain on board all the bigeye, skipjack and yellowfin tuna caught, except fish considered unfit for human consumption for reasons other than size. However, this provision shall not apply to the final set of a trip. Purse seine vessels shall promptly release unharmed, to the extent practicable, all sea turtles, sharks, billfishes, rays, mahi-mahi and other non-target species. Fishermen are encouraged to develop, and use techniques, and equipment to facilitate the rapid and safe release of any such animals. The following specific measures to encircled or entangled sea turtles shall apply: whenever a sea turtle is sighted in the net, all reasonable efforts should be made to rescue the turtle before it becomes entangled in the net, including, if necessary, the deployment of a speedboat, if a turtle is entangled in the net, net roll should stop as soon as the turtle comes out of the water and should not start again until the turtle has been disentangled and released, if a turtle is brought on board a vessel, all appropriate methods to assist in the recovery of the turtle should be made before returning it to the water, tuna-fishing vessels shall be prohibited from disposing of salt bags or any other type of plastic rubbish at sea. 16. Technical conservation measures in the Irish Sea The technical conservation measures referred to in Articles 2, 3 and 4 of Regulation (EC) No 254/2002 shall temporarily apply in 2004. 17. Special Conditions for fishing for Haddock in the North Sea (a) For the purposes of this point, cod protection area means that part of ICES Divisions IV included in the following ICES rectangles that lies further than 12 nautical miles from coastal baselines: 49E6, 48E6, 47E6, 46E6, 50E7, 49E7, 48E7, 50E8, 49E8, 51E9, 50E9, 49E9, 48E9, 47E9, 50F0, 49F0, 48F0, 47F0, 51F1, 50F1, 49F1, 50F2, 49F2, 46F3, 45F3, 45F4, 44F4, 43F5, 43F6, 43F7, 42F7, 38E9, 37E9, 37F0, 46E8, 45E8, 47E9, 46E9, 45E9, 44E9, 47F0, 46F0, 45F0, 44F0, 47F1, 46F1, 45F1, 44F1. (b) Vessels to which a Member State has issued a special fishing permit for directed fishing for haddock in accordance with Article 7 of Regulation (EC) No 1627/94 shall comply with the following conditions: (i) notify national authorities of the place and time at which any landing of fish will be made at least four hours before such a landing occurs unless landings are made within the periods specified by the Member State; (ii) make such landings exclusively at ports that shall be designated by the flag Member State; (iii) submit the relevant logbooksheet(s) to the national authorities prior to the commencement of the discharge of the catches retained on board; (iv) not discharge any fish retained on board until permission to do so has been given by the relevant national authorities; (v) retain on board no more than 5 % of cod as a proportion of the live weight of marine organisms on the vessel; (vi) not trans-ship any fish at sea; (vii) fish exclusively outside the cod protection area; (viii) not transit within the cod protection area unless the fishing gear on board is securely lashed and stowed; (ix) not to carry on board or deploy trawl gear of less than 100 mm mesh size. (c) Special fishing permits referred to in sub-point (b) shall not be issued for a period longer than three months. (d) No special fishing permit shall be issued that is valid in the period of three months subsequent to the date of expiry of a previous special fishing permit held by the same vessel if any of the following events have ocurred in the period of validity of the permit: (i) upon inspection by the national fisheries inspection service, the vessel is found to have more than 5 % of cod on board, measured in live weight as a percentage of all fish on board the vessel; (ii) the vessel fails to provide a VMS report or, in the event of a failure of the VMS system, a manual position report or provides a false position report; (iii) upon inspection of a landing by the national fisheries inspection service, the vessel is found to have landed or to have retained on board more than 10 % more fish of any species (in live weight) than the quantity of that species declared in the logbooksheet(s) submitted under paragraph 17(b)(iii); (iv) the vessel is observed by a national fisheries inspection service to be trans-shipping to another vessel at sea; (v) the vessel is observed by a national fisheries inspection service to be landing fish without having received the permission to do so referred to in paragraph 17(b)(iv); (vi) the vessel is observed by a national fisheries inspection service to be within the cod protection area when its gear is not lashed and stowed; (vii) upon inspection by a national fisheries inspection service, the vessel is found to be in contravention of the provisions of Council Regulation (EC) No 850/98; (viii) the vessel is observed by a national fisheries inspection service to be discharging fish without having previously submitted the logbooksheet(s) as specified in paragraph 17(b)(iii). (1) OJ L 145, 13.6.1977, p. 1. Directive as last amended by Directive 2003/92/EC (OJ L 260, 11.10.2003, p. 8). Appendix 1 to Annex IV Specifications of top window codend BACOMA Specification of 110 mm, measured as inner diameter opening, square mesh window in a codend with a 105 mm or larger mesh size in trawls, Danish seines or similar towed nets. The window shall be a rectangular section of netting in the codend. There shall be only one window. The window shall not be obstructed in any way by either internal or external attachments. Size of the codend, extension piece and the rear end of the trawl The codend shall be constructed of two panels of equal size, joined together by selvedges one on each side. The carrying on board of a net having more than 100 open diamond meshes in any circumference of the codend, excluding the joining or the selvedges shall be prohibited. The number of open diamond meshes, excluding those in the selvedges, at any point on any circumference of any extension or lengthening piece shall not be less or more than the maximum number of meshes on the circumference of the front end of the codend stricto sensu and the rear end of the tapered section of the trawl excluding meshes in the selvedges (Figure 1). Location of the window The window shall be inserted into the top panel of the codend. The window shall terminate not more than 4 meshes from the codline, inclusive of the hand braided row of meshes through which the codline is passed (Figure 2). Size of the window The width of the window, expressed in number of mesh bars, shall be equal to the number of open diamond meshes in the top panel divided by two. If necessary, it will be allowed to maintain at the most 20 % of the number of open diamond meshes in the top panel divided evenly on the both sides of the window panel (Figure 3). Length of the window shall be at least 3,5 metres. The netting of the window The meshes shall have a minimum mesh opening of 110 millimetres. The meshes shall be square meshes i.e. all four sides of the window netting will be cut all bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend. The netting shall be knotless braided single twine or a netting with similar proven selective properties. The diameter of the single yarn shall be at least 4,9 millimetres. Other specification The mounting specifications are defined in Figures 4a, 4b and 4c. The length of the lifting strap shall not be less than 4 m. Trawl gear can be divided into three different sections according to shape and function. The trawl body is always a tapered section often between 10 and 40 m long. The extension piece is an untapered section normally manufactured of either one or two pieces of 49,5 mesh long nets giving a stretched length between 6 or 12 m. The codend is also an untapered section often made of double twine in order to have a better resistance against heavy wearing. The codend length is often 49,5 meshes i.e. circa6 metres although shorter codends (2-4) exists in smaller vessels. The part below the lifting strap is called a lifting bag. The distance of the window panel from the codline is 4 meshes. There are 3,5 diamond meshes in the upper panel and one 0,5 mesh deep hand-braided codlinerow. Twenty percent of diamond meshes in the upper panel along a perpendicular row running from one selvedge to another may be maintained. For example (as in Figure 3) if the upper panel were 30 open meshes wide, 20 % of that would be 6 meshes. Then three open meshes are divided on both sides of the window panel. Consequently the width of the window panel then becomes 12 mesh bars (30   6 = 24 diamond meshes divided by two is 12 mesh bars). Showing the construction of lower panel made of 49,5 meshes deep netting The construction of upper panel, size and position of the window panel in case when the escape panel runs from selvedge to selvedge The construction of upper panel in case 20 % of diamond meshes in the upper panel are maintained and equally divided on both sides of the window. Appendix 2 to Annex IV Towed gears: Skagerrak and Kattegat Mesh size ranges, target species and required catch percentages applicable to the use of a single mesh size range Species Mesh size range (millimetres) <16 16-31 32-69 70-89 (5)  ¥90 Minimum percentage of target species 50 % 50 % 20 % 50 % 20 % 30 % none Sand eels (Ammodytidae) (3) x x x x x x x Sand eels (Ammodytidae) (4) x x x x x Norway pout (Trisopterus esmarkii) x x x x x Blue whiting (Micromesistius poutassou) x x x x x Greater weever (Trachinus draco) (1) x x x x x Molluscs (except Sepia) (1) x x x x x Garfish (Belone belone) (1) x x x x x Gray gurnard (Eutrigla gurnardus) (1) x x x x x Argentine (Argentina spp.) x x x x x Sprat (Sprattus sprattus) x x x x x Eel (Anguilla, anguilla) x x x x x Common shrimp/Baltic shrimp (Crangon spp., Palaemon adspersus) (2) x x x x x Mackerel (Scomber spp.) x x x Horse mackerel (Trachurus spp.) x x x Herring (Clupea harengus) x x x Northern shrimp (Pandalus borealis) x x x Common shrimp/Baltic shrimp (Crangon spp., Palaemon adspersus) (1) x x x Whiting (Merlangius merlangus) x x Norway lobster (Nephrops norvegicus) x x All other marine organisms x (1) Only within four miles from the baselines. (2) Outside four miles from the baselines. (3) From 1 March to 31 October in Skagerrak and from 1 March to 31 July in Kattegat. (4) From 1 November to the last day of February in Skagerrak and from 1 August to the last day of February in Kattegat. (5) When applying this mesh size range after 1 March 2004, the cod-end and the extension piece shall be constructed of square meshed netting. ANNEX V INTERIM FISHING EFFORT LIMITATION AND ADDITIONAL CONDITIONS FOR MONITORING, INSPECTION AND SURVEILLANCE IN THE CONTEXT OF CERTAIN FISH STOCKS RECOVERY General provisions 1. The conditions laid down in this Annex shall apply to Community fishing vessels of length overall equal to or greater than 10 metres. 2. For the purposes of this Annex, the following geographical area shall apply: (a) Kattegat (ICES Division IIIa south), Skagerrak and North Sea (ICES Divisions IVa,b,c, IIIa north and IIa EC), West of Scotland (ICES Division VIa), Eastern Channel (ICES Divisions VIId), and Irish Sea (ICES Division VIIa). (b) For vessels notified to the Commission as being equipped with appropriate vessel monitoring systems, the following definition for the area West of Scotland, ICES Division VIa shall apply: ICES Division VIa excluding that part which lies to the west of a line drawn by sequentially joining with straight lines the following geographical coordinates: 60 °00 ²N, 04 °00 ²W 59 °45 ²N, 05 °00 ²W 59 °30 ²N, 06 °00 ²W 59 °00 ²N, 07 °00 ²W 58 °30 ²N, 08 °00 ²W 58 °00 ²N, 08 °00 ²W 58 °00 ²N, 08 °30 ²W 56 °00 ²N, 08 °30 ²W 56 °00 ²N, 09 °00 ²W 55 °00 ²N, 09 °00 ²W 55 °00 ²N, 10 °00 ²W 54 °30 ²N, 10 °00 ²W. 3. For the purposes of this Annex, a day present within the area and absent from port shall be: (a) the 24-hour period between 00:00 Hrs of a calendar day and 24:00 Hrs of the same calendar day or any part of such a period during which a vessel is present within either of the areas defined in point 2 and absent from port; or (b) any continuous period of 24 hours as recorded in the EC logbook during which a vessel is present within either of the areas defined in point 2 and absent from port or any part of any such time period. A Member State which wishes to employ the definition of a day present within the area and absent from port laid down under subpoint (b) shall notify the Commission of the means of monitoring the activities of a vessel to ensure compliance with the conditions laid down in subpoint (b). 4. For the purpose of this Annex, the following groupings of fishing gears shall apply: (a) demersal trawls, seines or similar towed gears of mesh size equal to or greater than 100 mm except beam trawls; (b) beam trawls of mesh size equal to or greater than 80 mm; (c) static demersal nets including gill nets, trammel nets and tangle nets; (d) demersal longlines; (e) demersal trawls, seines or similar towed gears of mesh size between 70 mm and 99 mm except beam trawls with mesh size between 80 mm and 99 mm; (f) demersal trawls, seines or similar towed gears of mesh size between 16 mm and 31 mm except beam trawls. Fishing effort 5. Each Member State shall ensure that, when carrying on board any of the fishing gears referred to in point 4, fishing vessels flying its flag and registered in the Community shall be present within the area and absent from port for no more than the number of days specified in point 6. 6. (a) The maximum number of days in any calendar month for which a vessel may be present within the area and absent from port having carried on board any one of the fishing gears referred to in point 4 is shown in Table I. Table I  Maximum days present within the area and absent from port by fishing gear Area defined in point Grouping of fishing gears referred to in point 4a 4b 4c 4d 4e 4f 2a. Kattegat, North Sea and Skagerrak, West of Scotland, Eastern Channel, Irish Sea. 10 14 14 17 22 20 (b) A Member State may aggregate the days present within the area and absent from port in Table I within management periods of up to eleven calendar months. Member States shall notify the Commission of their intention to aggregate management periods before the beginning of any aggregated period. (c) An additional number of days on which a vessel may be present within the area and absent from port when carrying on board any of the gears referred to in point 4 may be allocated to Member States by the Commission on the basis of the achieved results of decommissioning programmes that have taken place since 1 January 2002. Member States wishing to benefit from such allocations shall submit a request to the Commission with reports containing the details of their completed decommissioning programmes. On the basis of such a request the Commission, following consultation with Member States, may amend the number of days defined in point (a) for that Member State. (d) Derogations from the number of days present within the area and absent from port shown in Table I may be allocated to vessels by Member States under the conditions shown in Table II. Member States wishing to allocate these additional days shall notify the Commission with details of the vessels that will benefit and with details of their track records at least two weeks before the additional days are to be granted. Table II  Derogations from days present within the area and absent from port in Table I and associated conditions Area Defined in point 2 Gear defined in point 4 2002 vessel track record (1) Days 2(a) 4(a) and 4(e) Less than 5 % of each of cod, sole and plaice no days restriction 2(a) 4(a) Less than 5 % cod 100 to 120 mm up to 14 over 120 mm up to 15 2(a) Kattegat (ICES Division IIIa south), North Sea 4(c) gear of mesh size equal to or greater than 220 mm Less than 5 % cod and more than 5 % of turbot and lumpfish Up to 16 days 2(a) Eastern channel ICES Division VIId 4(c) gear of mesh size equal to or less than 110 mm Vessels of less than 15 m in length with landings of over 35 % unregulated species and absent from port for no more than 24 hours (2) Up to 20 days If this higher allocation of days is given to a vessel, as a result of its low percentage track record of catch of certain species, that vessel shall not at any time retain more than the percentage of those species on board as shown in Table II. When this condition is not met by a vessel, that vessel shall with immediate effect no longer be entitled to the additional days. (e) Upon the request of a Member State the Commission may allocate a derogation under the first line in Table II in respect of the saithe fishery without the requirement for a track record in previous years of fishing with less than 5 % by catch. Along with its request the Member State shall submit details of the vessels that would benefit, with evidence of their quota holding and planned activity. The request shall be submitted to the Commission at least four weeks before the beginning of the first management period in which the days are to be allocated. Any vessel allocated extra days under this provision may not at any time retain on board more than 5 % of each of the following species: cod, sole and plaice. Inspection and surveillance at sea and in port by the competent authorities shall be undertaken for verification of compliance with the above requirement. Any vessel found to be not complying with the requirement shall with immediate effect no longer be entitled to the additional days. (f) In recognition of the area closure in the Irish Sea for the protection of spawning fish and the assumed reduction in fishing mortality on cod, an additional two days will be available for vessels in groupings of fishing gears 4a and 4b which spend more than half of their allocated days in a given management period fishing in the Irish Sea (ICES Division VIIa). (a) The maximum number of days in any calendar month for which a vessel may be present within the area and absent from port having carried on board any one of the fishing gears referred to in point 4 is shown in Table I. Table I  Maximum days present within the area and absent from port by fishing gear Area defined in point Grouping of fishing gears referred to in point 4a 4b 4c 4d 4e 4f 2a. Kattegat, North Sea and Skagerrak, West of Scotland, Eastern Channel, Irish Sea. 10 14 14 17 22 20 (b) A Member State may aggregate the days present within the area and absent from port in Table I within management periods of up to eleven calendar months. Member States shall notify the Commission of their intention to aggregate management periods before the beginning of any aggregated period. (c) An additional number of days on which a vessel may be present within the area and absent from port when carrying on board any of the gears referred to in point 4 may be allocated to Member States by the Commission on the basis of the achieved results of decommissioning programmes that have taken place since 1 January 2002. Member States wishing to benefit from such allocations shall submit a request to the Commission with reports containing the details of their completed decommissioning programmes. On the basis of such a request the Commission, following consultation with Member States, may amend the number of days defined in point (a) for that Member State. (d) Derogations from the number of days present within the area and absent from port shown in Table I may be allocated to vessels by Member States under the conditions shown in Table II. Member States wishing to allocate these additional days shall notify the Commission with details of the vessels that will benefit and with details of their track records at least two weeks before the additional days are to be granted. Table II  Derogations from days present within the area and absent from port in Table I and associated conditions Area Defined in point 2 Gear defined in point 4 2002 vessel track record (3) Days 2(a) 4(a) and 4(e) Less than 5 % of each of cod, sole and plaice no days restriction 2(a) 4(a) Less than 5 % cod 100 to 120 mm up to 14 over 120 mm up to 15 2(a) Kattegat (ICES Division IIIa south), North Sea 4(c) gear of mesh size equal to or greater than 220 mm Less than 5 % cod and more than 5 % of turbot and lumpfish Up to 16 days 2(a) Eastern channel ICES Division VIId 4(c) gear of mesh size equal to or less than 110 mm Vessels of less than 15 m in length with landings of over 35 % unregulated species and absent from port for no more than 24 hours (4) Up to 20 days If this higher allocation of days is given to a vessel, as a result of its low percentage track record of catch of certain species, that vessel shall not at any time retain more than the percentage of those species on board as shown in Table II. When this condition is not met by a vessel, that vessel shall with immediate effect no longer be entitled to the additional days. (e) Upon the request of a Member State the Commission may allocate a derogation under the first line in Table II in respect of the saithe fishery without the requirement for a track record in previous years of fishing with less than 5 % by catch. Along with its request the Member State shall submit details of the vessels that would benefit, with evidence of their quota holding and planned activity. The request shall be submitted to the Commission at least four weeks before the beginning of the first management period in which the days are to be allocated. Any vessel allocated extra days under this provision may not at any time retain on board more than 5 % of each of the following species: cod, sole and plaice. Inspection and surveillance at sea and in port by the competent authorities shall be undertaken for verification of compliance with the above requirement. Any vessel found to be not complying with the requirement shall with immediate effect no longer be entitled to the additional days. (f) In recognition of the area closure in the Irish Sea for the protection of spawning fish and the assumed reduction in fishing mortality on cod, an additional two days will be available for vessels in groupings of fishing gears 4a and 4b which spend more than half of their allocated days in a given management period fishing in the Irish Sea (ICES Division VIIa). 7. Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel will not be entitled to fish within the areas defined in point 2. Where the master of a vessel or his representative notifies the use of two of the groupings of fishing gears defined under point 4, the total number of days available during the forthcoming management period shall be no more than half the sum of the days to which the vessel is eligible for each gear, rounded down to the nearest whole day. It shall not be permitted to deploy either of the gears concerned for more days than the number of days laid down for that gear in Table I. The option to use two gears shall only be available if the following additional monitoring arrangements are met:  During a given trip the fishing vessel may carry on board only one fishing gear;  Before any trip the master of a vessel or his representative shall give prior notice to the competent authorities of the type of fishing gear that is to be carried on board. Inspection and surveillance at sea and in port by the competent authorities shall be undertaken for verification of compliance with the above two requirements. Any vessel found to be not complying with these requirements shall with immediate effect no longer be permitted to use two groupings of fishing gears. 8. A vessel which is present within any of the areas defined in point 2 and carrying on board any one of the fishing gears referred to in point 4 may not simultaneously carry on board any of the other gears referred to in point 4. 9. (a) In any given management period a vessel that has used the number of days present within the area and absent from port to which it is eligible shall remain in port or out of any area referred to in point 2 for the remainder of the management period. (b) In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 6, provided that the vessel first notifies the Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for this time. Such vessels shall not carry any fishing gear or fish on board during that time. (a) In any given management period a vessel that has used the number of days present within the area and absent from port to which it is eligible shall remain in port or out of any area referred to in point 2 for the remainder of the management period. (b) In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 6, provided that the vessel first notifies the Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for this time. Such vessels shall not carry any fishing gear or fish on board during that time. 10. (a) A Member State may permit any of its fishing vessels to transfer days present within the area and absent from port to which it is eligible to another of its vessels for the same management period and within the same area provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel multiplied by the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. (b) The total number of days present within the area and absent from port transferred under sub-point (a) multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days as verified by the EC logbook in the years 2001, 2002 and 2003, multiplied by the engine power in kilowatts of that vessel. (c) The transfer of days as described in sub-point (a) shall only be permitted between vessels operating within the same gear grouping and area categories referred to in point 6(a) and during the same management period. (d) No transfer of days from vessels benefiting from the allocation referred to in points 6(d), 6(e) and 7 is permitted. (e) On request from the Commission, Member States shall provide reports on the transfers that have taken place. (a) A Member State may permit any of its fishing vessels to transfer days present within the area and absent from port to which it is eligible to another of its vessels for the same management period and within the same area provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel multiplied by the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. (b) The total number of days present within the area and absent from port transferred under sub-point (a) multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days as verified by the EC logbook in the years 2001, 2002 and 2003, multiplied by the engine power in kilowatts of that vessel. (c) The transfer of days as described in sub-point (a) shall only be permitted between vessels operating within the same gear grouping and area categories referred to in point 6(a) and during the same management period. (d) No transfer of days from vessels benefiting from the allocation referred to in points 6(d), 6(e) and 7 is permitted. (e) On request from the Commission, Member States shall provide reports on the transfers that have taken place. 11. A vessel with no track record of fishing in one of the areas defined in point 2 is allowed to transit across these areas provided that it has first notified its authorities of its intention to do so. While that vessel is within any of the areas defined in point 2 any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. 12. A Member State shall not permit fishing with any of the gears defined in point 4 in any area defined in point 2 by any of its vessels which have no record of such fishing activity in the years 2001, 2002 or 2003 in that area unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. Monitoring, inspection and surveillance 13. Notwithstanding Article 19a of Regulation (EEC) No 2847/93, Articles 19b, 19c, 19d, 19e and 19j of that Regulation shall apply to vessels deploying the fishing gears defined in point 4 and operating in the areas defined in point 2. 14. Member States may implement alternative control measures to ensure compliance with reporting obligations referred in point 13 of this Annex which are as effective and transparent as these reporting obligations. Such alternative measures shall be notified to the Commission before being implemented. 15. The master of a fishing vessel, or his representative, prior to any entry to port of a Member State after having been present in an area referred to in Table III with more than the quantities of any species indicated on that table, shall inform, at least four hours in advance of such entry, the competent authorities of that Member State of:  the name of the port,  the estimated time of arrival at that port,  the quantities in kilograms live weight for each species of which more than 50 kg is retained on board. 16. The competent authorities of a Member State in which a landing requiring pre-notification is to be made may require that the discharge does not commence until authorised by those authorities. Table III  Landing quantities in tonnes by area and species above which special condition apply Area defined in point Volume of Species in tonnes: Cod PN DP 2a. Kattegat, North Sea and Skagerrak, West of Scotland, Eastern Channel, Irish Sea. 1 2 PN  Prior Notification as referred to in point 16. DP  Designated Port as referred to in point 17. 17. It is not permitted to land in excess of the quantities of any species referred to in Table III (under the DP heading) for a fishing vessel having been in the area defined in the table outside a designated port. Each Member State shall transmit to the Commission within 15 days of the date of entry into force of this Regulation the list of designated ports and, within 30 days thereafter, inspection and surveillance procedures including, for those ports, the terms and conditions for recording and reporting the quantities of any of the species and stocks referred to in Article 12 of this Regulation within each landing. The Commission shall transmit this information to all Member States. 18. By way of derogation from Article 5(2) of Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish (5), the permitted margin of tolerance, when estimating quantities, in kilograms retained on board of vessels referred to in point 13 shall be 8 % of the logbook figure. 19. It shall be prohibited to retain on board a fishing vessel in any container any quantity of cod mixed with any other species of marine organism. Containers with cod shall be stowed in the hold in such a way that they are kept separate from other containers. 20. The competent authorities of a Member State may require that any quantity of cod caught in any of the areas specified in point 2 and first landed in that Member State is weighed in the presence of controllers before being transported from the port of first landing. For cod first landed in a port designated under point 17, representative samples, amounting to at least 20 % of the landings, shall be weighed in the presence of controllers authorised by the Member States before they are offered for first sale and sold. To this end, the Member States shall submit to the Commission, within one month of the date of entry into force of this Regulation, details of the sampling regime to be employed. 21. By way of derogation from Article 13 of Regulation (EEC) No 2847/93, quantities greater than 50 kg of any species referred to in Article 12 of this Regulation which are transported to a place other than that of landing or import shall be accompanied by a copy of one of the declarations provided for in Article 8(1) of Regulation (EEC) No 2847/93 pertaining to the quantities of these species transported. The exemption provided for in Article 13(4)(b) of Regulation (EEC) No 2847/93 shall not apply. 22. By way of derogation from Article 34(c)(1) of Regulation (EEC) No 2847/93, the specific monitoring programme for any of the stocks referred to in Article 12 may last more than two years from their date of entry into force. (1) As verified by the EC logbook  average annual landing in live weight. (2) Notwithstanding this provision, the derogation shall also apply to a maximum of six vessels flying the flag of France and registered in the Community of length overall equal to or greater than 15 metres. A list of such vessels shall be submitted to the Commission before 1 February 2004. (3) As verified by the EC logbook  average annual landing in live weight. (4) Notwithstanding this provision, the derogation shall also apply to a maximum of six vessels flying the flag of France and registered in the Community of length overall equal to or greater than 15 metres. A list of such vessels shall be submitted to the Commission before 1 February 2004. (5) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Commission Regulation (EC) No 1965/2001 (OJ L 268, 9.10.2001, p. 23). ANNEX VI FISHING EFFORT FOR VESSELS FISHING FOR SANDEEL IN THE NORTH SEA AND THE SKAGERRAK 1. From 1 January to 31 December 2004, the conditions laid down in this Annex shall apply to Community fishing vessels fishing in the North Sea and the Skagerrak with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm. 2. For the purposes of this Annex a day absent from port shall be: (a) the 24-hour period between 00:00 Hrs of a calendar day and 24:00 Hrs of the same calendar day or any part of such a period or; (b) any continuous period of 24 hours as recorded in the EC logbook between the date and time of departure and the date and time of arrival or any part of any such time period. 3. Each Member State shall not later than 1 March 2004 establish a data base containing for the North Sea and Skagerrak, for each of the years 2001, 2002 and 2003 and for each vessel flying its flag or registered within the Community which have been fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm, the following information: (a) the name and internal registration number of the vessel; (b) the installed engine power of the vessel in kilowatts measured in accordance with Article 5 of Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (1); (c) the number of days absent from port when fishing with demersal trawl, seine or similar towed gear with a mesh size of less than 16 mm; (d) the kilowatt-days as the product of the number of days absent from port and the installed engine power in kilowatts. 4. The following quantities shall be calculated by each Member State: (a) the total kilowatt-days for each year as the sum of the kilowatt-days calculated in paragraph 3(d); (b) the average kilowatt-days for the period 2001 to 2003. 5. Each Member State shall ensure that the number of kilowatt-days in 2004 for vessels flying its flag or registered in the Community does not exceed the number in 2003 as calculated in point 4(a). 6. The maximum number of kilowatt-days referred to in point 5 shall be revised by the Commission as early as possible and not later than 15 June 2004, based on advice from the Scientific Technical and Economic Committee for Fisheries (STECF) on the size of the 2003 year class of North Sea sandeel, in accordance with the following rules: (a) where STECF estimates the size of the 2003 year class of North Sea sandeel to be at or above 500 000 million individuals at age 0, no restrictions in kilowatt-days shall apply for the remaining of 2004; (b) where STECF estimates the size of the 2003 year class of North Sea sandeel to be between 300 000 million and 500 000 million individuals at age 0, the number of kilowatt-days shall not exceed the level in 2003 as calculated in point 4(a); (c) where STECF estimates the size of the 2003 year class of North Sea sandeel to be below 300 000 million individuals at age 0, fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited for the remaining of 2004. However, a limited fishery will be allowed in order to monitor the sandeel stocks in the North Sea and the Skagerrak and the effects of the closure. To this end the Member States concerned shall in cooperation with the Commission develop a plan for the monitoring fishery. (1) OJ L 274, 25.9.1986, p. 1. Regulation as amended by Regulation (EC) No 3259/94 (OJ L 339, 29.12.1994, p. 11). ANNEX VII PART I QUANTITATIVE LIMITATIONS OF LICENCES AND FISHING PERMITS FOR COMMUNITY VESSELS FISHING IN THIRD COUNTRY WATERS Area of fishing Fishery Number of licences Maximum number of vessels present at any time Norwegian (1) waters and fishery zone around Jan Mayen Herring, North of 62 °00 ²N 75 55 Estonian waters (2) Cod, herring, salmon and sprat 250 70 Waters of the Faroe Islands All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. 26 13 Directed fishing for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 °28 ²N and east of 6 °30 ²W. 8 4 Trawling outside 21 miles from the Faroese baselines. In the periods 1 March to 31 May and 1 October to 31 December, these vessels may operate in the area between 61 °20 ²N and 62 °00 ²N and between 12 and 21 miles from the baselines. 70 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 °30 ²N and west of 9 °00 ²W and in the area between 7 °00 ²W and 9 °00 ²W south of 60 °30 ²N and in the area south-west of a line between 60 °30 ²N, 7 °00 ²W and 60 °00 ²N, 6 °00 ²W. 70 20 Directed trawl fishery for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend. 70 22 Fisheries for blue whiting. The total number of licences may be increased by ford vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting 34 20 Line fishing 10 6 Fishing for mackerel 12 12 Herring fisheries north of 62 °N 21 21 Iceland All fisheries 18 5 Latvian waters (2) Fishing for cod, herring and sprat 130 38 Fishing for salmon 40 15 Lithuanian waters (2) All fisheries 300 60 Waters of the Russian Federation All fisheries pm pm Fisheries for cod pm pm Fisheries for sprat pm pm PART II QUANTITATIVE LIMITATIONS OF LICENCES AND FISHING PERMITS FOR THIRD COUNTRY VESSELS IN COMMUNITY WATERS Flag State Fishery Number of licences Maximum number of vessels present at any time Norway (3) Herring, North of 62 ° 00 ²N 18 18 Estonia (4) Herring, salmon, sprat 106 63 Cod 30 15 Faroe Islands Mackerel, VIa (north of 56 ° 30 ²N), VIIe,f,h, horse mackerel, IV, VIa (north of 56 ° 30 ²N), VIIe,f,h; herring, VIa (north of 56 ° 30 ²N) 14 14 Herring north of 62 ° 00 ²N 21 21 Herring, IIIa 4 4 Industrial fishing for Norway pout and sprat, IV, VIa (north of 56 ° 30 ²N): sandeel, IV (including unavoidable by-catches of blue whiting) 15 15 Ling and tusk 20 10 Blue whiting, VIa (north of 56 ° 30 ²N), VIb, VII (west of 12 ° 00 ²W) 20 20 Blue ling 16 16 Porbeagle (all zones except NAFO 3PS) 3 3 Latvia (4) Cod, herring, sprat, IIId 90 45 Salmon, IIId 4 2 Lithuania (4) Cod, herring, sprat, salmon, IIId 70 40 (5) Herring, sprat, IIId (transport and refrigerator vessels) 5 4 Russian Federation Herring, IIId (Swedish waters) pm pm Herring, IIId (Swedish waters, non-fishing mother ships) pm pm Barbados Penaeus shrimps (6) (French Guyana waters) 5 pm (7) Snappers (8) (French Guyana waters) 5 pm Guyana Penaeus shrimps (4) (French Guyana waters) pm pm (4) Surinam Penaeus shrimps (4) (French Guyana waters) 5 pm (9) Trinidad and Tobago Penaeus shrimps (4) (French Guyana waters) 8 pm (10) Japan Tuna (11) (French Guyana waters) pm Korea Tuna (7) (French Guyana waters) pm pm (6) Venezuela Snappers (4) (French Guyana waters) 41 pm Sharks (4) (French Guyana waters) 4 pm PART III DECLARATION PURSUANT TO ARTICLE 15(2) (1) Pending the conclusion of fisheries consultations with Norway for 2004. (2) Applicable from 1 January to 30 April 2004. (3) Pending the conclusion of fisheries consultations with Norway for 2004. (4) Applicable from 1 January to 30 April 2004. (5) Of which at any given time a maximum of 10 for vessels fishing cod with gillnets. (6) The licences concerning fishing for shrimp in the waters of the French Department of Guyana shall be issued on the basis of a fishing plan submitted by the authorities of the third country concerned, approved by the Commission. The period of validity of each of these licences shall be limited to the fishing period provided for in the fishing plan on the basis of which the licence was issued. (7) The annual number of days at sea is limited to 200. (8) To be fished exclusively with long lines or traps (snappers) or long lines or mesh nets having a minimum mesh of 100 mm, at depths greater than 30 m (sharks). To issue these licences, proof must be produced that a valid contract exists between the shipowner applying for the licence and a processing undertaking situated in the French Department of Guyana, and that it includes and obligation to land at least 75 % of all snapper catches, or 50 % of all shark catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. The contract referred to above must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guyanese economy. A copy of the duly endorsed contract shall be appended to the licence application. Where the endorsement referred to above is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission. (9) The annual number of days at sea is limited to pm. (10) The annual number of days at sea is limited to 350. (11) To be fished exclusively with longlines. ANNEX VIII PART I INFORMATION TO BE RECORDED IN THE LOGBOOK When fishing within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the logbook immediately after the following events: After each haul: 1.1. the quantity (in kilograms live-weight) of each species caught; 1.2. the date and the time of the haul; 1.3. the geographical position in which the catches were made; 1.4. the fishing method used. After each trans-shipment to or from another vessel: 2.1. the indication received from or transferred to; 2.2. the quantity (in kilograms live-weight) of each species trans-shipped; 2.3. the name, external identifications letters and numbers of the vessel to or from which the trans-shipment occurred. 2.4. trans-shipment of cod is not allowed. After each landing in a port of the Community: 3.1. name of the port; 3.2. the quantity (in kilograms live-weight) of each species landed. After each transmission of information to the Commission of the European Communities: 4.1. date and time of the transmission; 4.2. type of message: IN, OUT, ICES, WKL or 2 WKL; 4.3. in the case of radio transmission: name of the radio station. PART II LOGBOOK MODEL ANNEX IX CONTENT AND MODALITIES OF THE TRANSMISSION OF INFORMATION TO THE COMMISSION The information to be transmitted to the Commission of the European Communities and the timetable for its transmission are as follows: 1.1. On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries: (a) the information specified under 1.5; (b) the quantity (in kilograms) of each species of fish in the hold; (c) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one communication shall suffice on first entry. 1.2. On each occasion the vessel leaves the zone referred to under 1.1: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (d) the ICES division in which the catches were taken; (e) the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; (f) the quantity (in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one single communication on the last exit will be sufficient. 1.3. At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and at weekly intervals, commencing on the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches were made. 1.4. On each occasion the vessel moves from one ICES division to another: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches have been taken. 1.5. (a) The name, call sign, external identification letters and numbers of the vessel and the name of its master; (b) the licence number if the vessel is under licence; (c) the serial number of the message for the voyage concerned; (d) identification of the type of message; (e) the date, the time and the geographical position of the vessel. 2.1. The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel. 3. Name of radio station Call sign of radio station Lyngby OXZ Land's End GLD Valentia EJK Malin Head EJM Torshavn OXJ Bergen LGN Farsund LGZ FlorÃ ¸ LGL Rogaland LGQ TjÃ ¸me LGT Ã lesund LGA Ãrlandet LFO BodÃ ¸ LPG Svalbard LGS BlÃ ¥vand OXB Gryt GRYT RADIO GÃ ¶teborg SOG Turku OFK 4. Form of the communications The information specified under point 1 shall contain the following particulars, which shall be given in the following order:  name of vessel;  call sign;  external identification letters and numbers;  serial number of the message for the voyage in question;  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1: IN,  message when leaving one of the zones referred to under 1.1: OUT,  message when moving from one ICES division to another: ICES,  weekly message: WKL,  three-day message: 2 WKL;  the date, the time and the geographical position;  the ICES divisions/sub-areas in which fishing is expected to commence;  the date on which fishing is expected to commence;  the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5;  the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5;  the ICES divisions/sub-areas in which the catches were made;  the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the previous transmission;  the name and call sign of the vessel to and/or from which the transfer was made;  the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission;  the name of the master. 5. Alfonsinos (Beryx spp.), WHB American plaice (Hippoglossoides platessoides), PLA Anchovy (Engraulis encrasicolus), ANE Angler/Monk (Lophius spp.), MNZ Argentine (Argentina silus), ARG Atlantic pomfret (Brama brama), POA Basking shark (Cetorinhus maximus), BSK Black scabbardfish (Aphanopus carbo), BSF Blue ling (Molva dypterygia), BLI Blue whiting (Micromesistius poutassou), WHB Bob shrimp (Xyphopenaeus kroyerii), BOB Cod (Gadus morhua), COD Common shrimp (Crangon crangon), CSH Common squid (Loligo spp.), SQC Dogfish (Squalus acanthias), DGS Forkbeards (Phycis spp.), FOR Greenland halibut (Reinhardtius hippoglossoides), GHL Haddock (Melanogrammus aeglefinus), HAD Hake (Merluccius merluccius), HKE Halibut (Hippoglossus hippoglossus), HAL Herring (Clupea harengus), HER Horse-mackerel (Trachurus trachurus), HOM Ling (Molva molva), LIN Mackerel (Scomber scombrus), MAC Megrim (Lepidorhombus spp.), LEZ Northern deep-water prawn (Pandalus borealis), PRA Norway lobster (Nephrops norvegicus), NEP Norway pout (Trisopterus esmarkii), NOP Orange roughy (Hoplostethus atlanticus), ORY Other, OTH Plaice (Pleuronectes platessa), PLE Pollack (Pollachius pollachius), POL Porbeagle (Lamma nasus), POR Redfish (Sebastes spp.), RED Red seabream (Pagellus bogaraveo), SBR Roundnose grenadier (Coryphaenoides rupestris), RNG Saithe (Pollachius virens), POK Salmon (Salmo salar), SAL Sandeel (Ammodytes spp.), SAN Sardine (Sardina pilchardus), PIL Shark (Selachii, Pleurotremata), SKH Shrimp (Penaeidae), PEZ Sprat (Sprattus sprattus), SPR Squid (Illex spp.), SQX Tuna (Thunnidae), TUN Tusk (Brosme brosme), USK Whiting (Merlangus merlangus), WHG Yellowtail flounder (Limanda ferruginea), YEL ANNEX X LIST OF SPECIES Common English Name Scientific Name 3-Alpha Code Groundfish Atlantic Cod Gadus morhua COD Haddock Melanogrammus aeglefinus HAD Atlantic redfishes Sebastes sp. RED Golden redfish Sebastes marinus REG Beaked redfish (deepwater) Sebastes mentella REB Acadian redfish Sebastes fasciatus REN Silver hake Merluccius bilinearis HKS Red hake (1) Urophycis chuss HKR Pollock (=Saithe) Pollachius virens POK American plaice Hippoglossoides platessoides PLA Witch flounder Glyptocephalus cynoglossus WIT Yellowtail flounder Limanda ferruginea YEL Polar cod Boreogadus saida POC Roundnose grenadier Coryphaenoides rupestris RNG Roughhead grenadier Macrourus berglax RHG Sandeels (=Sand Lances) Ammodytes sp. SAN Sculpins Myoxocephalus sp. SCU Scup Stenotomus chrysops SCP Tautog Tautoga onitis TAU Tilefish Lopholatilus chamaeleonticeps TIL White hake (1) Urophycis tenuis HKW Wolffishes (NS) Anarhicas sp. CAT Atlantic wolffish Anarhichas lupus CAA Spotted wolffish Anarhichas minor CAS Greenland halibut Reinharditius hippoglossoides GHL Atlantic halibut Hippoglossus hippoglossus HAL Winter flounder Pseudopleuronectes americanus FLW Summer flounder Paralichthys dentatus FLS Windowpane flounder Scophthalmus aquosus FLD Flatfishes (NS) Pleuronectiformes FLX American angler (=Goosefish) Lophius americanus ANG Atlantic searobins Prionotus sp. SRA Atlantic tomcod Microgadus tomcod TOM Blue antimora Antimora rostrata ANT Blue whiting Micromesistius poutassou WHB Cunner Tautogolabrus adspersus CUN Cusk (=Tusk) Brosme brosme USK Greenland cod Gadus ogac GRC Blue ling Molva dypterygia BLI Ling Molva molva LIN Groundfish (NS) GRO Pelagics Atlantic herring Clupea harengus HER Atlantic mackerel Scomber scombrus MAC Atlantic butterfish Peprilus triacanthus BUT Atlantic menhaden Brevoortia tyrannus MHA Atlantic saury Scomberesox saurus SAU Bay anchovy Anchoa mitchilli ANB Bluefish Pomatomus saltatrix BLU Crevalle jack Caranx hippos CVJ Frigate tuna Auxis thazard FRI King mackerel Scomberomourus cavalla KGM Atlantic Spanish mackerel Scomberomourus maculatus SSM Sailfish Istiophorus platypterus SAI White marlin Tetrapturus albidus WHM Blue marlin Makaira nigricans BUM Lumpfish =(Lumpsucker) Cyclopterus lumpus LUM Northern kingfish Menticirrhus saxatilis KGF Northern puffer Sphoeroides maculatus PUF Eelpouts (NS) Lycodes sp. ELZ Ocean pout Macrozoarces americanus OPT Swordfish Xiphias gladius SWO Albacore tuna Thunnus alalunga ALB Atlantic bonito Sarda sarda BON Little tunny Euthynnus alletteratus LTA Bigeye tunny Thunnus obesus BET Northern bluefin tuna Thunnus thynnus BFT Skipjack tuna Katsuwonus pelamis SKJ Yellowfin tuna Thunnus albacares YFT Tunas (NS) Scombridae TUN Pelagic fish (NS) PEL Invertebrates Long-finned squid (Loligo) Loligo pealei SQL Short-finned squid (Illex) Illex illecebrosus SQI Squids (NS) Loliginidae, Ommastrephidae SQU Atlantic razor clam Ensis directus CLR Hard clam Mercenaria mercenaria CLH Marine worms (NS) Polycheata WOR Horseshoe crab Limulus polyphemus HSC Marine invertebrates (NS) Invertebrata INV Other Fish Alewife Alosa pseudoharengus ALE American conger Conger oceanicus COA American eel Anguilla rostrata ELA Atlantic hagfish Myxine glutinosa MYG American shad Alosa sapidissima SHA Argentines (NS) Argentina sp. ARG Ocean quahog Arctica islandica CLQ Soft clam Mya arenaria CLS Surf clam Spisula solidissima CLB Stimpson's surf clam Spisula polynyma CLT Clams (NS) Prionodesmacea, Teleodesmacea CLX Bay scallop Argopecten irradians SCB Calico scallop Argopecten gibbus SCC Iceland scallop Chylamys islandica ISC Sea scallop Placopecten magellanicus SCA Scallops (NS) Pectinidae SCX American cupped oyster Crassostrea virginica OYA Blue mussel Mytilus edulis MUS Whelks (NS) Busycon sp. WHX Periwinkles (NS) Littorina sp. PER Marine molluscs (NS) Mollusca MOL Atlantic croaker Micropogonias undulatus CKA Atlantic needlefish Strongylura marina NFA Atlantic salmon Salmo salar SAL Atlantic silverside Menidia menidia SSA Atlantic thread herring Opisthonema oglinum THA Barid's slickhead Alepocephalus bairdii ALC Black drum Pogonias cromis BDM Black seabass Centropristis striata BSB Blueback herring Alosa aestivalis BBH Capelin Mallotus villosus CAP Chars (NS) Salvelinus sp. CHR Cobia Rachycentron canadum CBA Common (Florida) pompano Trachinotus carolinus POM Gizzard shad Dorosoma cepedianum SHG Grunts (NS) Pomadasyidae GRX Atlantic rock crab Cancer irroratus CRK Blue crab Callinectes sapidus CRB Green crab Carcinus maenas CRG Jonah crab Cancer borealis CRJ Queen crab Chionoecetes opilio CRQ Red crab Geryon quinquedens CRR Stone king crab Lithodes maia KCT Marine crabs (NS) Reptantia CRA American lobster Homarus americanus LBA Northern prawn Pandalus borealis PRA Aesop shrimp Pandalus montagui AES Penaeus shirmps (NS) Penaeus sp. PEN Pink (=Pandalid) shrimps Pandalus sp. PAN Marine crustaceans (NS) Crustacea CRU Sea-urchin Strongylocentrotus sp. URC Hickory shad Alosa mediocris SHH Lanternfish Notoscopelus sp. LAX Mullets (NS) Mugilidae MUL North atlantic harvestfish Peprilus alepidotus (=paru) HVF Pigfish Orthopristis chrysoptera PIG Rainbow smelt Osmerus mordax SMR Red drum Sciaenops ocellatus RDM Red porgy Pagrus pagrus RPG Rough scad Trachurus lathami RSC Sand perch Diplectrum formosum PES Sheepshead Archosargus probatocephalus SPH Spot croaker Leiostomus xanthurus SPT Spotted weakfish Cynoscion nebulosus SWF Squeteague (Gray Weakfish) Cynoscion regalis STG Striped bass Morone saxatilis STB Sturgeons (NS) Acipenseridae STU Tarpon Tarpon (=megalops) atlanticus TAR Trouts (NS) Salmo sp. TRO White perch Morone americana PEW Alfonsinos (NS) Beryx sp. ALF Spiny (=picked ) dogfish Squalus acantias DGS Dogfishes (NS) Squalidae DGX Sand Tiger shark Odontaspis taurus CCT Porbeagle Lamna nasus POR Shortfin mako shark Isurus oxyrinchus SMA Dusky shark Carcharhinus obscurus DUS Great Blue shark Prionace glauca BSH Large sharks (NS) Squaliformes SHX Atlantic Sharpnose shark Rhizoprionodon terraenova RHT Black Dogfish Centroscyllium fabricii CFB Boreal (Greenland) shark Sonmnousus microcephalus GSK Basking shark Cetorhinus maximus BSK Skates (NS) Raja sp. SKA Little skate Leucoraja erinacea RJD Arctic skate Amblyraja hyperborea RJG Barndoor skate Dipturus laevis RJL Winter skate Leucoraja ocellata RJT Thorny skate (Starry Ray) Amblyraja radiata RJR Smooth skate Malcoraja senta RJS Spinytail skate (Spinetail Ray) Bathyraja spinicauda RJO Finfishes (NS) FIN (1) In accordance with a recommendation adopted by STACRES at the 1970 Annual Meeting (ICNAF Redbook 1970, Part I, Page 67), hakes of the Genus Urophycis are designated as follows for statistical reporting: (a) hake reported from Subareas 1, 2, and 3, and Divisions 4R, S, T and V be designated as white hake, Urophycis tenuis; (b) hake taken by line gears or any hake greater than 55 cm standard length, reagardless of how caught, from Divisions 4W and X, Subarea 5 and Statistical Area 6 be designated as white hake, Urophycis tenuis; (c) Except as noted in (b), other hake of the Genus Urophycis taken in Divisions 4W and X, Subarea 5 and Statistical Area 6 be designated as red hake, Urophycis chuss ANNEX XI AUTHORISED TOPSIDE CHAFERS 1. ICNAF-type topside chafer The ICNAF-type topside chafer is a rectangular piece of netting to be attached to the upper side of the codend of the trawl net to reduce and prevent damage so long as such netting conforms to the following conditions: (a) this netting shall have a mesh size not less than that specified for the codend in Article 10; (b) this netting may be fastened to the codend only along the forward and lateral edges of the netting and at no other place in it, and shall be fastened in such a manner that it extends forward of the splitting strap no more than four meshes and ends not less than four meshes in front of the cod line mesh; where a splitting strap is not used, the netting shall not extend to more than one-third of the codend measured from not less than four meshes in front of the cod line mesh; (c) the width of this netting shall be at least one and a half times the width of the area of the codend which is covered, such widths to be measured at right angles to the long axis of the codend. 2. Multiple flap-type topside chafer The multiple flap-type topside chafer is defined as pieces of netting having in all their parts meshes the size of which, whether the pieces of netting are wet or dry, is not less than that of the codend, provided that: (i) each piece of netting: (a) is fastened by its forward edge only across the codened at right angles to its long axis; (b) is of a width of at least the width of the codend (such width being measured at right angles to the long axis of the codend at the point of attachment); and (c) is not more than 10 meshes long; and (ii) the aggregate length of all the pieces of netting so attached does not exceed two-thirds of the length of the codend. POLISH CHAFER 3. Large-mesh (modified Polish-type) topside chafer The large-mesh topside chafer consists of a rectangular piece of netting made of the same twine material as the codend, or of a single, thick, knotless twine material, attached to the rear portion of the upper side of the codend and extending over all or any part of the upper side of the codend and having in all its parts a mesh size twice that of the codend when measured wet and fastened to the codend along the forward, lateral and rear edges only of the netting in such a way that each mesh of the netting coincides with four meshes of the codend. ANNEX XII MINIMUM FISH SIZE (1) Species Gilled and gutted fish whether or not skinned; fresh or chilled, frozen, or salted Whole Head off Head and tail off Head off and split Atlantic cod 41 cm 27 cm 22 cm 27/25 cm (2) Greenland halibut 30 cm N/A N/A N/A American plaice 25 cm 19 cm 15 cm N/A Yellow tail flounder 25 cm 19 cm 15 cm N/A (1) Fish size refers to fork length for Atlantic cod; whole length for other species. (2) Lower size for green salted fish. ANNEX XIII RECORDING OF CATCH (LOGBOOK ENTRIES) FISHING LOGBOOK ENTRIES Item of information Standard code Vessel name 01 Vessel nationality 02 Vessel registration number 03 Registration port 04 Types of gear used (separate record for different gear types) 10 Type of gear Date:  day 20  month 21  year 22 Position:  latitude 31  longitude 32  statistical area 33 Number of hauls during the 24-hour period (1) 40 Number of hours gear fished during the 24-hour period (1) 41 Species names (Annex II) Daily catch of each species (metric tons round fresh weight) 50 Daily catch of each species for human consumption in the form of fish 61 Daily catch of each species for reduction 62 Daily discard of each species 63 Place(s) of transshipment 70 Date(s) of transshipment 71 Master's signature 80 GEAR CODES Gear categories Standard abbreviation code Surrounding nets With purse lines (purse seines) PS  One boat operated purse seines PS1  Two boat operated purse seines PS2 Without purse lines (lampara) LA Seine nets SB Boat or vessel seines SV  Danish seines SDN  Scottish seines SSC  Pair seines SPR Seine nets (not specifed) SX Trawls Pots FPO Bottom trawls  Beam trawls TBB  Otter trawls (1) OTB  Pair trawls PTB  Nephrops trawls TBN  Shrimp trawls TBS  Bottom trawls (not specified) TB Midwater trawls  Otter trawls OTM  Pair trawls PTM  Shrimp trawls TMS  Midwater trawls (not specified) TM Otter twin trawls OTT Otter trawls (not specified) OT Pair trawls (not specified) PT Other trawls (not specified) TX Dredges Boat dredges DRB Hand dredges DRH Lift nets Portable lift nets LNP Boat operated lift nets LNB Shore operated stationary lift nets LNS Lift nets (not specified) LN Falling gear Cast nets FCN Falling gear (not specified) FG Gillnets and entangling nets Set gillnets (anchored) GNS Drift nets GND Encircling gillnets GNC Fixed gillnets (on stakes) GNF Trammel nets GTR Combined gillnets-trammel nets GTN Gillnets and entangling nets (not specified) GEN Gillnets (not specified) GN Traps Stationary uncovered pound-nets FPN Fyke nets FYK Stow nets FSN Barriers, fences, weirs, etc. FWR Aerial traps FAR Traps (not specified) FIX Hooks and lines Hand-lines and pole-lines (hand operated) (3) LHP Hand-lines and pole-lines (mechanized) (3) LHM Set lines (longlines set) LLS Drifting longlines LLD Longlines (not specified) LL Trolling lines LTL Hooks and lines (not specified) (4) LX Grappling and wounding Harpoons HAR Harvesting machines Pumps HMP Mechanized dredges HMD Harvesting machines (not specified) HMX Miscellaneous gear (5) MIS Recreational fishing gear RG Gear not known or not specified NK FISHING VESSEL CODES A. Main vessel types FAO code Type of vessel BO Protection vessel CO Fish training vessel DB Dredger non continuous DM Dredger continuous DO Beamer DOX Dredger NEI FO Fish carrier FX Fishing vessel NEI GO Gill netter HOX Mother ship NEI HSF Factory mother ship KO Hospital ship LH Hand liner LL Long liner LO Liner LP Pole and line vessel LT Troller MO Multipurpose vessels MSN Seiner hand liner MTG Trawler drifter MTS Trawler purse seiner NB Lift netter tender NO Lift netter NOX Lift netter NEI PO Vessel using pumps SN Seine netter SO Seiner SOX Seiner NEI SP Purse seiner SPE Purse seiner european SPT Tuna purse seiner TO Trawler TOX Trawlers NEI TS Side trawler TSF Side trawler freezer TSW Side trawler wetfish TT Stern trawler TTF Stern trawler freezer TTP Stern trawler factory TU Outrigger trawlers WO Trap setter WOP Pot vessels WOX Trap setters NEI ZO Fish research vessel DRN Drifnetter NEI = Not Elsewhere Identified B. Main vessel activities Alfa code Category ANC Anchoring DRI Drifting FIS Fishing HAU Hauling PRO Processing STE Steaming TRX Trans-shipping on or off loading OTH Others-to be specified (1) When two or more types of gear are used in the same 24-hour period, records should be separate for the different types. (2) Fisheries agencies may indicate side and stern bottom and side and stern midwater trawls, as OTB-1 and OTB-2, and OTM-1 and OTM-2, respectively. (3) Including jigging lines. (4) Code LDV for dory operated line gears will be maintained for historical data purposes. (5) This item includes: hand and landing nets, drive-in-nets, gathering by hand with simple hand implements with or without diving equipment, poisons and explosives, trained animals, electrical fishing. ANNEX XIV NAFO AREA The list that follows is a partial list of stocks that needs to be reported in accordance with Article 30(2). ANG/N3NO. Lophius americanus American angler CAA/N3LMN. Anarhichas lupus Atlantic wolffish CAT/N3LMN. Anarhichas spp. Catfishes (Wolffishes) nei HAD/N3NO. Melanogrammus aeglefinus Haddock HAL/N23KL. Hippoglossus hippoglossus Atlantic halibut HAL/N3M. Hippoglossus hippoglossus Atlantic halibut HAL/N3NO. Hippoglossus hippoglossus Atlantic halibut HKR/N2J3KL Urophycis chuss Red hake HKR/N3MNO. Urophycis chuss Red hake HKS/N3NLMO Merlucius bilinearis Silver hake HKW/N2J3KL Urophycis tenuis White hake RED/N3O. Sebastes spp. Atlantic redfish RHG/N23. Macrourus berglax Roughhead grenadier SKA/N2J3KL Raja spp. Skates SKA/N3M. Raja spp. Skates SKA/N3NO. Raja spp. Skates VFF/N3LMN.  Fishes unsorted, unidentified WIT/N3M. Glyptocephalus cynoglossus Witch flounder YEL/N3M. Limanda ferruginea Yellow tail flounder ANNEX XV PROHIBITION OF DIRECTED FISHING IN CCAMLR AREA Target species Zone Period of prohibition Notothenia rossii FAO 48.1 Antarctic, in the Peninsula Area All year FAO 48.2 Antarctic, around the South Orkneys FAO 48.3 Antarctic, around South Georgia Finfish FAO 48.1 Antarctic (1) All year FAO 48.2 Antarctic (1) Gobionotothen gibberifrons FAO 48.3 All year Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri Dissostichus spp. FAO 48.5 Antarctic 1.12.2003 to 30.11.2004 Dissostichus spp. FAO 88.3 Antarctic (1) All year FAO 58.5.1 Antarctic (1) (2) FAO 58.5.2 Antarctic east of 79 °20 ²E and outside the EEZ to the west of 79 °20 ²E (1) FAO 88.2 Antarctic north of 65 ° S (1) FAO 58.4.4 Antarctic (1) FAO 58.6 Antarctic (1) FAO 58.7 Antarctic (1) Lepidonotothen squamifrons FAO 58.4.4 (1) All year All species except: Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2 Antarctic 1.12.2003 to 30.11.2004 Dissostichus mawsoni FAO 48.4 Antarctic (2) All year (1) Except for scientific research purposes. (2) Exluding waters subject to national jurisdiction (EEZs). ANNEX XVI CATCH AND BY-CATCH LIMITS FOR NEW AND EXPLORATORY FISHERIES IN THE AREA OF CCAMLR IN 2003/04 Sub-area/division Region Season SSRU Dissostichus spp. Catch limit (tonnes) By-catch catch limit (tonnes) Skates and rays Macrourus spp. Other species 48.6 North of 60 °S 1.3 to 31.8.2004 A 455 50 73 20 South of 60 °S 15.2 to 15.10.2004 All 455 50 73 20 88.1 All Subarea 1.12.2003 to 31.8.2004 A 0 (1) (1) 0 B 80 (1) (1) 20 C 223 (1) (1) 20 D 0 (1) (1) 0 E 57 (1) (1) 20 F 0 (1) (1) 0 G 83 (1) (1) 20 H 786 (1) (1) 20 I 776 (1) (1) 20 J 316 (1) (1) 20 K 749 (1) (1) 20 L 180 (1) (1) 20 Total Subarea 3 250 163 520 (1) Rules for catch limits for by-catch species per SSRU, applicable within total by-catch limits per Subarea:  Skates and rays: 5 % of the catch limit for Dissostichus spp. or 50 tonnes, whichever is greatest;  Macrourus spp.: 16 % of the catch limit for Dissostichus spp.  Other species: 20 tonnes per SSRU.